UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-02687 Name of Registrant: Vanguard Municipal Bond Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2014 – October 31, 2015 Item 1: Reports to Shareholders Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance . Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline . Maintain perspective and long-term discipline. A single theme unites these principles : Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns 1 Chairman’s Letter 2 Advisor’s Report 6 Tax-Exempt Money Market Fund 8 Short-Term Tax-Exempt Fund 33 Limited-Term Tax-Exempt Fund 41 Intermediate-Term Tax-Exempt Fund 49 Long-Term Tax-Exempt Fund 57 High-Yield Tax-Exempt Fund 65 About Your Fund’s Expenses 75 Glossary 77 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Pictured is a sailing block on the Brilliant , a 1932 schooner docked in Mystic, Connecticut. A type of pulley, the sailing block helps coordinate the setting of the sails. At Vanguard, the intricate coordination of technology and people allows us to help millions of clients around the world reach their financial goals. Your Fund’s Total Returns Fiscal Year Ended October 31, 2015 Taxable- SEC Equivalent Income Capital Total Yields 1 Yields 2 Returns Returns Returns Vanguard Tax-Exempt Money Market Fund 0.01% 0.02% 0.01% 0.00% 0.01% Tax-Exempt Money Market Funds Average 3 0.01 Vanguard Short-Term Tax-Exempt Fund Investor Shares 0.30% 0.53% 0.70% -0.19% 0.51% Admiral™ Shares 4 0.43 0.76 0.78 -0.19 0.59 Barclays 1 Year Municipal Bond Index 0.76 1–2 Year Municipal Funds Average 3 0.17 Vanguard Limited-Term Tax-Exempt Fund Investor Shares 0.75% 1.33% 1.51% -0.36% 1.15% Admiral Shares 4 0.86 1.52 1.59 -0.36 1.23 Barclays 1–5 Year Municipal Bond Index 1.39 1–5 Year Municipal Funds Average 3 0.56 Vanguard Intermediate-Term Tax-Exempt Fund Investor Shares 1.58% 2.79% 2.93% -0.49% 2.44% Admiral Shares 4 1.66 2.93 3.02 -0.49 2.53 Barclays 1–15 Year Municipal Bond Index 2.46 Intermediate Municipal Funds Average 3 1.37 Vanguard Long-Term Tax-Exempt Fund Investor Shares 2.26% 3.99% 3.73% -0.54% 3.19% Admiral Shares 4 2.34 4.13 3.81 -0.54 3.27 Barclays Municipal Bond Index 2.87 General & Insured Municipal Debt Funds Average 3 2.48 Vanguard High-Yield Tax-Exempt Fund Investor Shares 2.71% 4.79% 3.74% -0.27% 3.47% Admiral Shares 4 2.79 4.93 3.83 -0.27 3.56 Barclays Municipal Bond Index 2.87 General & Insured Municipal Debt Funds Average 3 2.48 1 7-day SEC yield for the Tax-Exempt Money Market Fund; 30-day SEC yield for the other funds. 2 This calculation, which assumes a typical itemized tax return, is based on the maximum federal income tax rate of 43.4%. State and local taxes were not considered. Please see the prospectus for a detailed explanation of the calculation. 3 Derived from data provided by Lipper, a Thomson Reuters Company. 4 Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. 1 Chairman’s Letter Dear Shareholder, The broad U.S. municipal bond market performed well for the 12 months ended October 31, 2015, a relatively uneventful period compared with some recent years. Its nearly 3% return was almost a full percentage point higher than that of the broad taxable bond market . Vanguard Tax-Exempt Money Market Fund returned 0.01%, constrained by the Federal Reserve’s near-zero policy for short-term interest rates. Returns for the five tax-exempt bond funds discussed in this report ranged from about half a percentage point for Vanguard Short-Term Tax-Exempt Fund to more than 3% for Vanguard Long-Term Tax-Exempt Fund and Vanguard High-Yield Tax-Exempt Fund. (Returns and yields cited in this report are for Investor Shares unless otherwise noted.) Interest income was the main driver of the bond funds’ returns, in contrast to the prior fiscal year. As interest rates edged modestly higher across most maturities, the funds’ capital returns were negative—trimming about half a percentage point, for example, from results for both the Long-Term Fund and Vanguard Intermediate-Term Tax-Exempt Fund. (Bond prices and yields move in opposite directions.) The Long-Term and High-Yield Funds outpaced their broad benchmark index. The Intermediate-Term Fund performed in line with its benchmark, and the Short-Term and Limited-Term Funds modestly lagged theirs. All five bond funds outperformed the average returns of their peer groups. Bond yields experienced some ups and downs, driven by supply and demand factors as well as waxing and waning expectations that the Fed would begin to raise short-term rates. But yields ended the fiscal year below their interim highs. For example, the Short-Term Fund’s 30-day SEC yield rose from 0.28% last October to 0.52% on June 30 before settling back to 0.30% at the end of the period. As you review the yields shown in the table on page 1, keep in mind that although returns can be volatile in the short run, the SEC yield at the time of purchase tends to be a good approximation of investor returns over longer periods. Please note that the funds are permitted to invest in securities whose income is subject to the alternative minimum tax (AMT). As of October 31, only the Tax-Exempt Money Market Fund and the High-Yield Tax-Exempt Fund owned securities that would generate income distributions subject to the AMT. Market Barometer Average Annual Total Returns Periods Ended October 31, 2015 One Year Three Years Five Years Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 1.96% 1.65% 3.03% Barclays Municipal Bond Index (Broad tax-exempt market) 2.87 2.91 4.28 Citigroup Three-Month U.S. Treasury Bill Index 0.02 0.02 0.04 Stocks Russell 1000 Index (Large-caps) 4.86% 16.28% 14.32% Russell 2000 Index (Small-caps) 0.34 13.90 12.06 Russell 3000 Index (Broad U.S. market) 4.49 16.09 14.14 FTSE All-World ex US Index (International) -3.83 5.20 2.99 CPI Consumer Price Index 0.17% 0.93% 1.69% 2 Before moving on to the markets, I want to update you on Vanguard’s response to the Securities and Exchange Commission’s new money market rules that fund sponsors must adopt by October 2016. In June, Vanguard announced plans that preserve our money market funds as a cash management option with a stable price for both individual and institutional funds. Most notably, we plan to designate the national tax-exempt money market fund that’s included in this report—along with our five state-specific tax-exempt money market funds—as retail funds. This means that individual investors will continue to have access to these funds at a stable net asset value of $1 per share. The search for a safe haven gave bonds a bit of a boost The broad U.S. taxable bond market returned 1.96% for the fiscal year, benefiting from investors’ desire for safe-haven assets during periods of stock market volatility. The yield of the 10-year Treasury note ended October at 2.17%, down from 2.31% a year earlier. Bond markets went through periods of heightened volatility, as uncertainty about when the Fed might begin raising rates weighed on investor sentiment at times. Other contributors to a sometimes bumpy ride included the unsteady pace of growth at home and abroad, disinflationary pressures from the drop in the prices of oil and other commodities, the strength of the U.S. dollar, and seemingly stretched stock market valuations. The Fed’s 0%–0.25% target for short-term interest rates continued to constrain returns for money market funds and savings accounts. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned about –7%, held back by the dollar’s strength against many foreign currencies. Without this currency effect, international bond returns were positive. The U.S. stock market fluctuated on its way to modest returns The broad U.S. stock market returned more than 4% for the period. Fears surfaced in late summer that slower economic growth in China would spread across the globe. A sharp drop in August erased the markets’ earlier gains, and stocks slid further in September. In October, however, stocks staged a robust rally as the Fed kept short-term rates at historical lows. Central banks in Europe and Asia signaled or enacted more stimulus measures to counter sluggish growth and low inflation. Corporate earnings, while lower than in recent years, mostly exceeded expectations. The broad international stock market returned about –4% for U.S. investors, as the dollar’s strength weighed on local-market returns. Returns for the developed markets of the Pacific region and Europe were essentially flat. Stocks tumbled in emerging markets, where the concerns about China seemed to weigh most heavily. Demand for munis was strong despite some headline concerns U.S. Treasury bonds establish the level of risk-free interest rates, and taxable and tax-exempt bonds trade in relationship to comparable-maturity Treasury rates. (And, as I noted in my last letter, because of municipal bonds’ tax-exempt status, their interest rates typically also reflect tax rates; this relationship is dynamic.) In some recent years, the relationship between the bellwether 10-year Treasury note and its tax-exempt counterpart has undergone notable shifts. But by the end of the fiscal year, that relationship was nearly unchanged from where it began, despite some minor moves during the period. Supply and demand also play a key role in municipal bond performance. Investors digested a significant year-over-year increase in bond issuance in the first half of the fiscal year and a much smaller increase in the second half. Demand was strong not only from traditional buyers in higher income tax brackets but also from nontraditional buyers such as banks and insurance companies. Broadly, investors looked beyond the well-publicized fiscal challenges faced by Illinois and Puerto Rico to the generally stable-to-improving creditworthiness of the vast majority of municipal borrowers. Municipals benefited from some of the safe-haven demand that helped Treasury bonds amid concerns about Greece and the slower growth in China. The U.S. Expense Ratios 1 Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average 2 Tax-Exempt Money Market Fund 0.16% — 0.13% Short-Term Tax-Exempt Fund 0.20 0.12% 0.60 Limited-Term Tax-Exempt Fund 0.20 0.12 0.68 Intermediate-Term Tax-Exempt Fund 0.20 0.12 0.82 Long-Term Tax-Exempt Fund 0.20 0.12 0.95 High-Yield Tax-Exempt Fund 0.20 0.12 0.95 1 The fund expense ratios shown are from the prospectus dated February 24, 2015, and represent estimated costs for the current fiscal year. For the fiscal year ended October 31, 2015, expense ratios were: for the Tax-Exempt Money Market Fund, 0.07%; for the Short-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares; for the Limited-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares; for the Intermediate-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares; for the Long-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares; for the High-Yield Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares. The expense ratio for the Tax-Exempt Money Market Fund reflects a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before the reduction, the expense ratio was 0.15%. 2 Peer groups are: for the Tax-Exempt Money Market Fund, Tax-Exempt Money Market Funds; for the Short-Term Tax-Exempt Fund, 1–2 Year Municipal Funds; for the Limited-Term Tax-Exempt Fund, 1–5 Year Municipal Funds; for the Intermediate-Term Tax-Exempt Fund, Intermediate Municipal Funds; for the Long-Term Tax-Exempt Fund and High-Yield Tax-Exempt Fund, General & Insured Municipal Debt Funds. Peer-group values are derived from data provided by Lipper. a Thomson Reuters Company, and capture information through year-end 2014. 3 economy’s more robust growth in the second calendar quarter, a positive sign for tax revenues, also lifted muni demand. This favorable overall environment, and investors’ continued search for the higher yields offered by longer-maturity and lower-quality bonds, helped make the Long-Term and High-Yield Funds the best performers—as they were a year ago. Across all five bond funds, Vanguard Fixed Income Group, the funds’ advisor, pursued a similar strategy of underweighting the shorter end of the maturity spectrum, where interest rates were expected to rise. This preference for longer-term bonds, implemented consistent with each fund’s investment mandate, again proved rewarding. So did holdings of premium callable bonds, which typically trade at prices that compensate holders for the risk that the bonds might be redeemed before maturity. For more information about the advisor’s approach and the funds’ positioning during the fiscal year, please see the Advisor’s Report that follows this letter. Long-term results were supported by discipline and credit research Although the most recent fiscal year was relatively calm for the broad municipal bond market, that hasn’t been the case over the past decade. There have been a small number of widely publicized bankruptcies, including in Detroit, though that was resolved rather swiftly. And tax revenues shrank during the Great Recession and its aftermath, further straining already challenged borrowers. Credit research: A key part of Vanguard’s investment process When our funds buy a municipal bond, fund shareholders are lending money to a school district, turnpike authority, hospital, university, or other tax-exempt borrower. We expect those loans to be repaid. That’s why credit research is a pillar of our investment process and why our credit analysts work closely with our portfolio managers and traders. Our credit team conducts an objective, thorough, and independent analysis of each issuer’s overall creditworthiness. This quantitative and qualitative approach may include testing the sensitivity of projected cash flows, analyzing demographic and economic drivers, negotiating legal covenants, meeting with the issuer’s officials, and, of course, digging into financial statements. Credit analysts look to identify opportunities or problems among any bonds we own or are considering. Their informed opinions help us understand and manage risk, sidestep troubled issuers, and uncover value. Our senior municipal credit analysts average more than 23 years of industry experience and more than 10 years at Vanguard. This experience, along with stability in our team structure, helps ensure consistency in credit exposure and risk management across funds with similar objectives. Total Returns Ten Years Ended October 31, 2015 Average Annual Return Tax-Exempt Money Market Fund 1.03% Tax-Exempt Money Market Funds Average 1 0.79 Short-Term Tax-Exempt Fund Investor Shares 1.98% Barclays 1 Year Municipal Bond Index 2.16 1–2 Year Municipal Funds Average 1 0.72 Limited-Term Tax-Exempt Fund Investor Shares 2.75% Barclays 1–5 Year Municipal Bond Index 3.25 1–5 Year Municipal Funds Average 1 2.11 Intermediate-Term Tax-Exempt Fund Investor Shares 4.35% Barclays 1–15 Year Municipal Bond Index 4.46 Intermediate Municipal Funds Average 1 3.65 Long-Term Tax-Exempt Fund Investor Shares 4.74% Barclays Municipal Bond Index 4.74 General & Insured Municipal Debt Funds Average 1 4.03 High-Yield Tax-Exempt Fund Investor Shares 4.90% Barclays Municipal Bond Index 4.74 General & Insured Municipal Debt Funds Average 1 4.03 1 Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month- end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 4 Through it all, the Vanguard Municipal Bond Funds have benefited from the expertise and experience of our team of independent credit analysts, who work closely with the entire portfolio management team. (For more on the credit team, see the insight box on page 4.) For the ten years ended October 31, the bond funds’ average annual returns ranged from almost 2% for the Short-Term Fund to almost 5% for the Long-Term and High-Yield Funds. The Money Market Fund’s average annual return was about 1%. Three of the funds trailed their benchmarks, but all five outperformed their peer-group averages. A dose of discipline is crucial when markets become volatile The developments over the past few months remind us that nobody can control the direction of the markets or reliably predict where they’ll go in the short term. However, investors can control how they react to unstable and turbulent markets. During periods of market adversity, it’s more important than ever to keep sight of one of Vanguard’s key principles: Maintain perspective and long-term discipline. Whether you’re investing for yourself or on behalf of clients, your success is affected greatly by how you respond—or don’t respond—during turbulent markets. (You can read Vanguard’s Principles for Investing Success at vanguard.com/ research.) As I’ve written in the past, the best course for long-term investors is generally to ignore daily market moves and not make decisions based on emotion. This is also a good time to evaluate your portfolio and make sure your asset allocation is aligned with your time horizon, goals, and risk tolerance. The markets are unpredictable and often confounding. Keeping your long-term plans clearly in focus can help you weather these periodic storms. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer November 12, 2015 Your Fund’s Performance at a Glance October 31, 2014–October 31, 2015 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Tax-Exempt Money Market Fund $1.00 $1.00 $0.000 $0.000 Vanguard Short-Term Tax-Exempt Fund Investor Shares $15.86 $15.83 $0.110 $0.000 Admiral Shares 15.86 15.83 0.123 0.000 Vanguard Limited-Term Tax-Exempt Fund Investor Shares $11.08 $11.04 $0.166 $0.000 Admiral Shares 11.08 11.04 0.175 0.000 Vanguard Intermediate-Term Tax-Exempt Fund Investor Shares $14.26 $14.19 $0.413 $0.000 Admiral Shares 14.26 14.19 0.425 0.000 Vanguard Long-Term Tax-Exempt Fund Investor Shares $11.73 $11.64 $0.430 $0.027 Admiral Shares 11.73 11.64 0.439 0.027 Vanguard High-Yield Tax-Exempt Fund Investor Shares $11.23 $11.20 $0.414 $0.000 Admiral Shares 11.23 11.20 0.423 0.000 5 Advisor’s Report For the 12 months ended October 31, 2015, the Vanguard Municipal Bond Funds posted returns that ranged from 0.51% for the Investor Shares of the Short-Term Tax-Exempt Fund to 3.56% for the Admiral Shares of the High-Yield Tax-Exempt Fund. The Long-Term and High-Yield Funds outpaced their benchmark (the Barclays Municipal Bond Index), and the Intermediate-Term Fund was in line with its benchmark. Returns of the Short-Term and Limited-Term Funds were close to those of their benchmarks. All five bond funds outperformed the average returns of their peer groups. The Tax-Exempt Money Market Fund returned 0.01% as the Federal Reserve kept short-term interest rates near zero. The investment environment When the fiscal year began, the Fed had just wrapped up its multiyear stimulative bond-buying program. Attention turned to when it would begin to raise rates. That remained a key focus of investors globally, in both the bond and stock markets, throughout the period. Because the Fed made clear that its decision on when to raise rates would depend on the health of the economy, investors closely followed reports on job growth, unemployment, gross domestic product (GDP), inflation, and other indicators. Interest rates, especially for shorter-maturity bonds, rose and fell in response to the relative strength of the data. The trend in GDP was mostly positive. Growth was anemic in the first calendar quarter of 2015, in part because of another harsh winter, a West Coast port strike, lower oil prices, and a stronger dollar. In the second quarter, growth accelerated at a rate approaching 4%, then it cooled off again in the third quarter. Job growth was generally strong. And the national unemployment rate fell over the performance period from 5.7% to 5.0%—a level not seen since April 2008. But growth outside the United States was spotty. The euro zone as a whole seemed to be gaining traction, apart from some well-publicized challenges such as those in Greece. China, meanwhile, has been resetting expectations for lower growth, and that has had ripple effects across the globe, especially among other emerging markets. This contributed to the Fed’s decision to hold the line. In late October, the Fed seemed to signal that a December rate increase was still on the table. It also removed cautionary language about the risks to the U.S. economy from global financial and economic developments. The yield of the 10-year U.S. Treasury bond then rose, closing out the fiscal year at 2.17%—still below the 2.31% rate at which it started. The municipal bond market began the fiscal year at what we felt were appropriate valuation levels, after an exceptional rally. Yields of Municipal Bonds (AAA-Rated General-Obligation Issues) October 31, October 31, Maturity 2014 2015 2 years 0.36% 0.54% 5 years 1.12 1.17 10 years 2.07 2.04 30 years 3.01 3.07 Source: Vanguard. Tax-exempt yields drifted up and down during the period to generally end a bit above where they started, as you can see in the table below. Leading up to the fiscal year, municipal bond issuance had been relatively light as borrowers focused more on imposing budget austerity than undertaking major new projects. In the first half of the period, the volume of financings rose notably, driven primarily by the refunding of existing issues, and bond prices softened as issuers needed to offer higher yields to attract buyers. For the period as a whole, however, the net new supply of bonds increased only modestly. Total state tax revenue grew nearly 7% in the second calendar quarter of 2015 (the latest data reported by the Rockefeller Institute of Government). This helped support demand for tax-exempt bonds, as investors saw revenue growth as an indication of stable credit quality across the broad muni market. There were some exceptions, of course. For example, major rating agencies downgraded the general obligation bonds of both Illinois and Chicago because of concerns about pension funding and other liabilities. And Puerto Rico’s governor announced in June that the territory would not be able to pay off all its debt; negotiations to restructure its obligations have begun, and we expect this process to be long. But for the most part, investors viewed these fiscal challenges as isolated events. Management of the funds At Vanguard, we strive to add value through a diversified mix of strategies—primarily, duration and yield-curve positioning, credit-quality decisions, and security selection. We don’t try to hit home runs, preferring to consistently hit singles and doubles. Risk management is key in our investment processes. And we collaborate closely with Vanguard’s 6 experienced team of credit analysts. They perform an objective, thorough, and independent analysis of the overall creditworthiness of every issuer whose bonds we own or are considering buying. We made no significant shifts during the period in the funds’ portfolio strategy or positioning. In a relatively range-bound environment for bond yields and credit spreads, we knew that picking up additional yield would be a source of outperformance. To do this, we started and ended with a tilt toward lower-quality (for example, bonds rated single-A) and/or longer-maturity bonds compared with the credit and maturity profiles of the funds’ benchmarks. This strategy was also part of our defensive posture while awaiting the Fed’s first move. For example, the Limited-Term Fund’s allocation to bonds with a stated maturity of more than five years was about double that of its benchmark (the Barclays 1–5 Year Municipal Bond Index). This strategy served us well. In the Long-Term Fund, we added value by holding premium callable bonds, which performed well. Because these bonds may be redeemed before maturity, exposing investors to reinvestment risk, they offer attractive yields and favorable total return potential across many interest rate scenarios. Across our funds, we were also highly selective among general obligation bonds, instead favoring revenue bonds that have more identifiable cash-flow streams to service the debt. A look ahead Munis still appear attractive compared with other U.S. fixed income options. Compared with taxable Treasuries, 10-year tax-exempt bonds are generally trading slightly below their five-year average of about 97%. Although the U.S. economy’s growth rate slowed in the third calendar quarter, we believe it is on track to average about 2.5% or a bit higher in the coming year. Inflation should continue to be tempered by oil prices, which seem to have settled into a range far below their summer 2014 peak. Apart from Fed policy, interest rates are likely to remain range-bound. We expect their floor to be set, at least in part, by the strength of the U.S. economy. The cap will be determined by global conditions, including the relative strength of the dollar, slower growth overseas, and foreign central bank policies—which have driven down bond yields abroad. As for the Fed’s interest-rate policy, there are two aspects to focus on: timing and level. Considering the most recent jobs report and Fed statements, the first tightening of the federal funds rate in nearly a decade seems likely to occur in December. Importantly, however, we believe that the Fed will be slow and deliberate in its subsequent moves to tighten and that rates over the next few years will be lower than historical levels. These expectations are already largely built into bond market prices. As interest rates fell in recent years, we captured many opportunities for price appreciation. And we don’t see much scope for credit spreads to tighten significantly, nor do we expect them to widen back out. Given the macroeconomic environment and current muni and taxable bond valuation levels, we expect to keep seeking to add value through a combination of duration and maturity positioning, credit-quality profiles, and security selection. We expect to continue holding above-average levels of liquidity in our funds so that we can take advantage of any dislocations in pricing that may arise as the much-anticipated rate increase approaches. Christopher W. Alwine, CFA, Principal, Head of Municipal Bond Funds Pamela Wisehaupt Tynan, Principal, Head of Municipal Money Market Funds Mathew M. Kiselak, Principal, Portfolio Manager Marlin G. Brown, Portfolio Manager James D’Arcy, CFA, Portfolio Manager Vanguard Fixed Income Group November 18, 2015 7 Tax-Exempt Money Market Fund Fund Profile As of October 31, 2015 Financial Attributes Ticker Symbol VMSXX Expense Ratio 1 0.16% 7-Day SEC Yield 0.01% Average Weighted Maturity 44 days Largest Area Concentrations New York 8.8% Indiana 7.4 Texas 6.9 Illinois 4.7 Florida 4.3 New Jersey 3.9 Wisconsin 3.9 Missouri 3.2 California 3.1 Tennessee 2.8 Top Ten 49.0% Distribution by Credit Quality (% of portfolio) First Tier 100.0% A First Tier security is one that is eligible for money market funds and has been rated in the highest short-term rating category for debt obligations by nationally recognized statistical rating organizations. Credit-quality ratings are obtained from Moody’s, Fitch, and S&P. For securities rated by all three agencies, where two of them are in agreement and assign the highest rating category, the highest rating applies. If a security is only rated by two agencies, and their ratings are in different categories, the lower of the ratings applies. An unrated security is First Tier if it represents quality comparable to that of a rated security, as determined in accordance with SEC Rule 2a-7. For more information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratio shown is from the prospectus dated February 24, 2015, and represents estimated costs for the current fiscal year. For the fiscal year ended October 31, 2015, the expense ratio was 0.07%, reflecting a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before this reduction, the expense ratio was 0.15%. 8 Tax-Exempt Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the fund. The fund’s 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Cumulative Performance: October 31, 2005–October 31, 2015 Initial Investment of $10,000 Average Annual Total Returns Final Value Periods Ended October 31, 2015 of a $10,000 One Year Five Years Ten Years Investment Tax-Exempt Money Market Fund 0.01% 0.03% 1.03% $11,084 Tax-Exempt Money Market Funds Average 1 0.01 0.00 0.79 10,816 Fiscal-Year Total Returns (%): October 31, 2005–October 31, 2015 Tax-Exempt Money Market Funds Average Fiscal Year Total Returns Total Returns 1 2006 3.26% 2.63% 2007 3.65 2.99 2008 2.63 2.03 2009 0.60 0.27 2010 0.14 0.00 2011 0.09 0.00 2012 0.04 0.00 2013 0.02 0.00 2014 0.01 0.01 2015 0.01 0.01 7-day SEC yield (10/31/2015): 0.01% Average Annual Total Returns: Periods Ended September 30, 2015 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception Date One Year Five Years Ten Years Tax-Exempt Money Market 6/10/1980 0.01% 0.04% 1.06% 1 Derived from data provided by Lipper, a Thomson Reuters Company. See Financial Highlights for dividend information. 9 Tax-Exempt Money Market Fund Financial Statements Statement of Net Assets As of October 31, 2015 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund’s Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the “Portfolio Holdings” page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value • Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (98.7%) Alabama (0.1%) 1 Alabama Public School & College Authority Capital Improvement Revenue TOB VRDO 0.010% 11/6/15 16,005 16,005 University of Alabama at Birmingham Hospital Revenue VRDO 0.010% 11/6/15 LOC 9,750 9,750 25,755 Alaska (0.8%) Alaska Housing Finance Corp. Home Mortgage Revenue VRDO 0.010% 11/6/15 15,200 15,200 Alaska Housing Finance Corp. Home Mortgage Revenue VRDO 0.010% 11/6/15 75,855 75,855 Alaska Student Loan Corp. Education Loan Revenue VRDO 0.040% 11/6/15 LOC 25,855 25,855 Matanuska-Susitna Borough AK GO 1.500% 11/1/15 1,495 1,495 Matanuska-Susitna Borough AK GO 2.000% 2/1/16 3,400 3,415 2 North Slope Borough AK GO 2.000% 6/30/16 10,000 10,115 131,935 Arizona (1.1%) 1 Arizona Health Facilities Authority Revenue (Banner Health) TOB VRDO 0.020% 11/6/15 21,000 21,000 1 Arizona Health Facilities Authority Revenue (Banner Health) TOB VRDO 0.040% 11/6/15 9,995 9,995 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.010% 11/6/15 LOC 9,580 9,580 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.010% 11/6/15 LOC 9,965 9,965 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.010% 11/6/15 LOC 65,780 65,780 1 Arizona Transportation Board Highway Revenue TOB VRDO 0.020% 11/6/15 7,260 7,260 1 Maricopa County AZ Public Finance Corp. Lease Revenue TOB VRDO 0.030% 11/6/15 12,100 12,100 1 Mesa AZ Utility System Revenue TOB VRDO 0.020% 11/6/15 6,500 6,500 1 Phoenix AZ Civic Improvement Corp. Airport Revenue TOB VRDO 0.110% 11/6/15 1,000 1,000 1 Phoenix AZ Civic Improvement Corp. Wastewater System Revenue TOB VRDO 0.020% 11/6/15 LOC 20,175 20,175 1 Phoenix AZ Civic Improvement Corp. Water System Revenue TOB VRDO 0.020% 11/6/15 4,995 4,995 1 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.010% 11/6/15 4,000 4,000 1 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.020% 11/6/15 13,065 13,065 1 Tempe AZ Union High School District No. 0.010% 11/6/15 6,840 6,840 1 University of Arizona Revenue TOB VRDO 0.020% 11/6/15 3,300 3,300 195,555 California (3.1%) 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB VRDO 0.020% 11/6/15 5,570 5,570 California Education Notes Program TRAN 2.000% 6/30/16 10,000 10,111 1 California Educational Facilities Authority Revenue (University of Southern California) TOB VRDO 0.010% 11/6/15 20,000 20,000 1 California Educational Facilities Authority Revenue (University of Southern California) TOB VRDO 0.020% 11/6/15 5,050 5,050 California GO VRDO 0.010% 11/6/15 LOC 11,150 11,150 1 California Health Facilities Financing Authority Revenue (Kaiser Foundation Hospitals) TOB VRDO 0.020% 11/6/15 LOC 4,400 4,400 3 California Health Facilities Financing Authority Revenue (Memorial Health Services) PUT 0.210% 5/27/16 14,000 14,000 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.020% 11/6/15 5,000 5,000 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.020% 11/6/15 3,660 3,660 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.020% 11/6/15 24,175 24,175 California Housing Finance Agency Home Mortgage Revenue VRDO 0.010% 11/6/15 LOC 3,700 3,700 California Housing Finance Agency Home Mortgage Revenue VRDO 0.010% 11/6/15 LOC 8,815 8,815 California School Cash Reserve Program Authority Revenue 2.000% 6/30/16 6,650 6,723 California School Cash Reserve Program Authority Revenue 2.000% 6/30/16 13,725 13,877 1 California Statewide Communities Development Authority Revenue (Sutter Health) TOB VRDO 0.020% 11/6/15 5,545 5,545 Desert Sands CA Unified School District GO 2.000% 8/1/16 2,750 2,784 3 Eastern California Municipal Water District Water & Sewer Revenue PUT 0.050% 5/5/16 8,750 8,750 1 Foothill-De Anza CA Community College District GO TOB VRDO 0.020% 11/6/15 7,500 7,500 3 Irvine CA Ranch Water District Revenue PUT 0.040% 3/15/16 8,300 8,300 3 Irvine CA Ranch Water District Revenue PUT 0.040% 3/15/16 4,400 4,400 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.020% 11/6/15 17,500 17,500 Los Angeles CA TRAN 2.000% 6/30/16 32,165 32,522 10 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Los Angeles CA Unified School District GO 4.750% 7/1/16 (Prere.) 6,200 6,381 Los Angeles County CA TRAN 5.000% 6/30/16 100,000 103,106 1 Metropolitan Water District of Southern California Revenue TOB VRDO 0.020% 11/6/15 17,125 17,125 1 Nuveen California Dividend Advantage Municipal Fund VRDP VRDO 0.080% 11/6/15 LOC 8,500 8,500 1 Nuveen California Dividend Advantage Municipal Fund VRDP VRDO 0.090% 11/6/15 LOC 20,000 20,000 1 Regents of the University of California Revenue TOB VRDO 0.020% 11/6/15 7,600 7,600 1 Regents of the University of California Revenue TOB VRDO 0.020% 11/6/15 15,200 15,200 San Diego CA Unified School District GO 2.000% 6/30/16 25,000 25,285 1 San Mateo County CA Community College District GO TOB VRDO 0.020% 11/6/15 8,810 8,810 1 Sweetwater CA Unified School District GO TOB VRDO 0.030% 11/6/15 (13) 13,600 13,600 University of California Revenue VRDO 0.020% 11/6/15 79,800 79,800 1 West Valley-Mission Community College District GO TOB VRDO 0.020% 11/6/15 8,500 8,500 537,439 Colorado (2.4%) 1 Board of Governors of the Colorado State University System Enterprise Revenue TOB VRDO 0.010% 11/6/15 LOC 21,995 21,995 Castle Rock CO COP VRDO 0.040% 11/6/15 LOC 36,965 36,965 Colorado (UCDHSC Fitzsimons Academic Projects) COP 5.250% 11/1/15 (Prere.) 2,600 2,600 Colorado General Fund Revenue 1.750% 6/28/16 50,000 50,480 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) TOB VRDO 0.020% 11/6/15 13,635 13,635 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) TOB VRDO 0.020% 11/6/15 6,000 6,000 1 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) TOB VRDO 0.020% 11/6/15 12,700 12,700 1 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) TOB VRDO 0.020% 11/6/15 7,175 7,175 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) VRDO 0.030% 11/6/15 13,300 13,300 Colorado Housing & Finance Authority Multi-Family Mortgage Revenue VRDO 0.010% 11/6/15 21,305 21,305 Colorado Housing & Finance Authority Multi-Family Mortgage Revenue VRDO 0.010% 11/6/15 15,800 15,800 Colorado Housing & Finance Authority Multi-Family Mortgage Revenue VRDO 0.020% 11/6/15 31,510 31,510 Colorado Housing & Finance Authority Multi-Family Mortgage Revenue VRDO 0.020% 11/6/15 3,945 3,945 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.010% 11/6/15 20,045 20,045 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.010% 11/6/15 5,400 5,400 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.020% 11/6/15 5,965 5,965 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.020% 11/6/15 10,400 10,400 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.020% 11/6/15 10,200 10,200 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.020% 11/6/15 25,540 25,540 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.030% 11/6/15 15,000 15,000 1 Colorado Regional Transportation District Sales Tax Revenue TOB VRDO 0.020% 11/6/15 11,140 11,140 Colorado Springs CO Revenue (Fine Arts Center Project) VRDO 0.070% 11/6/15 LOC 4,420 4,420 Colorado Springs CO Utility System Revenue VRDO 0.010% 11/6/15 12,400 12,400 Colorado Springs CO Utility System Revenue VRDO 0.020% 11/6/15 9,075 9,075 1 Denver CO City & County Airport Revenue TOB VRDO 0.040% 11/6/15 LOC 25,000 25,000 3 University of Colorado Hospital Authority Revenue PUT 0.190% 5/27/16 13,000 13,000 404,995 Connecticut (1.1%) Connecticut GO 1.500% 11/15/15 15,000 15,008 3 Connecticut GO 0.050% 1/1/16 4,500 4,500 1 Connecticut GO TOB VRDO 0.020% 11/6/15 2,000 2,000 1 Connecticut Health & Educational Facilities Authority Revenue (Yale University) TOB VRDO 0.040% 11/6/15 10,335 10,335 Connecticut Housing Finance Authority Revenue Housing Mortgage Finance Program VRDO 0.020% 11/6/15 28,440 28,440 Greenwich CT BAN 1.250% 1/21/16 10,000 10,023 Greenwich CT BAN 5.000% 1/21/16 40,000 40,426 Hartford County CT Metropolitan District BAN 1.250% 3/18/16 81,500 81,822 192,554 Delaware (0.0%) 1 Delaware Housing Authority Single Family Mortgage Revenue TOB VRDO 0.280% 11/6/15 1,140 1,140 District of Columbia (0.9%) 1 District of Columbia GO TOB VRDO 0.010% 11/6/15 LOC 22,695 22,695 District of Columbia Hospital Revenue (Children’s Hospital Obligated Group) 5.000% 7/15/16 6,480 6,690 District of Columbia Housing Finance Agency Multifamily Housing Revenue (Edgewood Terrace I) PUT 0.280% 12/1/15 7,190 7,190 1 District of Columbia Income Tax Revenue TOB VRDO 0.010% 11/6/15 7,855 7,855 1 District of Columbia Income Tax Revenue TOB VRDO 0.020% 11/6/15 9,995 9,995 District of Columbia Revenue (American University) VRDO 0.010% 11/6/15 LOC 10,000 10,000 District of Columbia Revenue (Georgetown University) VRDO 0.010% 11/6/15 LOC 32,000 32,000 1 District of Columbia Water & Sewer Authority Public Utility Revenue TOB VRDO 0.020% 11/6/15 9,500 9,500 11 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 District of Columbia Water & Sewer Authority Public Utility Revenue TOB VRDO 0.020% 11/6/15 6,190 6,190 1 District of Columbia Water & Sewer Authority Public Utility Revenue TOB VRDO 0.020% 11/6/15 LOC 6,000 6,000 1 District of Columbia Water & Sewer Authority Public Utility Revenue TOB VRDO 0.030% 11/6/15 11,870 11,870 District of Columbia Water & Sewer Authority Public Utility Revenue VRDO 0.010% 11/6/15 10,000 10,000 District of Columbia Water & Sewer Authority Public Utility Revenue VRDO 0.010% 11/6/15 12,125 12,125 152,110 Florida (4.3%) 1 Broward County FL GO TOB VRDO 0.010% 11/6/15 10,725 10,725 1 Broward County FL School Board COP TOB VRDO 0.030% 11/6/15 LOC 34,200 34,200 Broward County FL School District TAN 0.750% 1/29/16 62,500 62,603 1 Broward County FL Water & Sewer Utility Revenue TOB VRDO 0.020% 11/6/15 5,660 5,660 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.010% 11/6/15 12,680 12,680 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.010% 11/6/15 6,265 6,265 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.020% 11/6/15 9,000 9,000 1 Florida Department of Management Services COP TOB VRDO 0.020% 11/6/15 6,960 6,960 1 Florida Housing Finance Corp. Homeowner Mortgage Revenue TOB VRDO 0.080% 11/6/15 450 450 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/16 (ETM) 20,145 20,772 Florida Keys Aqueduct Authority Water Revenue VRDO 0.010% 11/6/15 LOC 28,350 28,350 1 Florida Ports Financing Commission Revenue TOB VRDO 0.080% 11/6/15 3,930 3,930 1 Greater Orlando Aviation Authority Florida Airport Facilities Revenue TOB VRDO 0.020% 11/6/15 12,000 12,000 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.010% 11/6/15 40,950 40,950 Jacksonville FL Electric Authority Water & Sewer Revenue VRDO 0.010% 11/6/15 20,300 20,300 1 Jacksonville FL Special Revenue TOB VRDO 0.020% 11/6/15 3,900 3,900 1 Miami-County FL Transit Sales Surtax Revenue TOB VRDO 0.050% 11/6/15 7,600 7,600 Miami-Dade County FL Building Better Communities GO TOB PUT 0.100% 11/2/15 LOC 6,650 6,650 Miami-Dade County FL Building Better Communities GO TOB PUT 0.100% 1/4/16 LOC 14,400 14,400 Miami-Dade County FL Building Better Communities GO TOB PUT 0.100% 1/4/16 LOC 41,300 41,300 Miami-Dade County FL Seaport Revenue VRDO 0.010% 11/6/15 LOC 70,000 70,000 Miami-Dade County FL Special Obligation Revenue (Juvenile Courthouse Project) VRDO 0.010% 11/6/15 LOC 8,800 8,800 1 Miami-Dade County FL Transit Sales Surtax Revenue TOB VRDO 0.030% 11/6/15 26,700 26,700 North Broward FL Hospital District Revenue VRDO 0.010% 11/6/15 LOC 78,690 78,690 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Regional Healthcare System) VRDO 0.020% 11/6/15 LOC 4,430 4,430 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) VRDO 0.010% 11/6/15 LOC 19,400 19,400 1 Orange County FL Housing Finance Authority Homeowner Revenue (Multi-County Program) TOB VRDO 0.080% 11/6/15 945 945 1 Orange County FL School Board COP TOB VRDO 0.030% 11/6/15 19,070 19,070 Orlando FL Utility Commission Utility System Revenue VRDO 0.010% 11/6/15 12,755 12,755 1 Palm Beach County FL Public Improvement Revenue TOB VRDO 0.010% 11/6/15 8,230 8,230 Palm Beach County FL Revenue (Children’s Home Society Project) VRDO 0.080% 11/6/15 LOC 10,810 10,810 Palm Beach County FL Revenue (Community Foundation Palm Beach Project) VRDO 0.010% 11/6/15 LOC 3,600 3,600 1 Palm Beach County FL School Board COP TOB VRDO 0.050% 11/6/15 2,935 2,935 Pinellas County FL School District TAN 2.000% 6/30/16 90,000 91,040 1 South Florida Water Management District COP TOB VRDO 0.020% 11/2/15 7,565 7,565 Sunshine State Governmental Financing Commission Florida Revenue (Miami Dade County Program) VRDO 0.010% 11/6/15 LOC 15,180 15,180 1 Tampa Bay FL Water Utility System Revenue TOB VRDO 0.030% 11/6/15 6,730 6,730 735,575 Georgia (2.2%) Atlanta GA Development Authority Revenue (Georgia Aquarium Inc. Project) VRDO 0.020% 11/6/15 LOC 21,045 21,045 1 Atlanta GA Water & Wastewater Revenue TOB VRDO 0.020% 11/6/15 23,865 23,865 Cobb County GA Hospital Authority Revenue (Equipment Pool Project) VRDO 0.010% 11/6/15 LOC 6,600 6,600 Cobb County GA Hospital Authority Revenue (Equipment Pool Project) VRDO 0.010% 11/6/15 LOC 25,000 25,000 1 DeKalb County GA Water & Sewer Revenue TOB VRDO 0.010% 11/6/15 LOC 26,125 26,125 1 DeKalb County GA Water & Sewer Revenue TOB VRDO 0.020% 11/6/15 11,990 11,990 1 Fulton County GA Development Authority Revenue (Piedmont Healthcare Inc. Project) TOB VRDO 0.020% 11/6/15 22,835 22,835 Fulton County GA Development Authority Revenue (Shepherd Center Inc. Project) VRDO 0.020% 11/6/15 LOC 51,200 51,200 Georgia GO 5.000% 2/1/16 2,500 2,530 Georgia GO 5.000% 3/1/16 (Prere.) 22,615 22,976 1 Georgia GO TOB VRDO 0.040% 11/6/15 11,155 11,155 Georgia Road & Tollway Authority Revenue 5.000% 3/1/16 3,670 3,728 1 Gwinnett County GA School District GO TOB VRDO 0.010% 11/6/15 12,055 12,055 3 Main Street Natural Gas Inc. Georgia Gas Project Revenue PUT 0.070% 2/1/16 65,290 65,290 1 Private Colleges & University Authority of Georgia Revenue (Emory University) TOB VRDO 0.010% 11/6/15 15,110 15,110 1 Private Colleges & University Authority of Georgia Revenue (Emory University) TOB VRDO 0.020% 11/6/15 5,635 5,635 Private Colleges & University Authority of Georgia Revenue (Emory University) VRDO 0.010% 11/6/15 25,000 25,000 Private Colleges & University Authority of Georgia Revenue (Emory University) VRDO 0.010% 11/6/15 28,400 28,400 380,539 12 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Hawaii (0.6%) 3 Hawaii Department of Budget & Finance Revenue (Queens Health System) PUT 0.250% 5/27/16 20,105 20,105 3 Hawaii Department of Budget & Finance Revenue (Queens Health System) PUT 0.250% 5/27/16 43,350 43,350 Hawaii GO 5.000% 2/1/16 2,800 2,833 1 Honolulu HI City & County Wastewater System Revenue TOB VRDO 0.010% 11/6/15 LOC 16,125 16,125 1 University of Hawaii Revenue TOB VRDO 0.020% 11/6/15 (13)(1) 19,800 19,800 102,213 Idaho (0.6%) Idaho Building Authority Revenue (Prison Facilities Project) VRDO 0.010% 11/6/15 31,215 31,215 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.020% 11/6/15 5,715 5,715 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.020% 11/6/15 8,005 8,005 Idaho TAN 2.000% 6/30/16 60,000 60,677 105,612 Illinois (4.7%) Channahon IL Revenue (Morris Hospital) VRDO 0.010% 11/6/15 LOC 3,625 3,625 Channahon IL Revenue (Morris Hospital) VRDO 0.010% 11/6/15 LOC 4,675 4,675 1 Chicago IL Metropolitan Water Reclamation District GO TOB VRDO 0.010% 11/6/15 9,385 9,385 1 Chicago IL Metropolitan Water Reclamation District GO TOB VRDO 0.040% 11/6/15 12,000 12,000 Du Page & Will Counties IL Indian Prairie Community Unit School District GO 5.000% 6/30/16 (Prere.) 5,250 5,410 Illinois Development Finance Authority Revenue (American College of Surgeons) VRDO 0.040% 11/6/15 LOC 21,182 21,182 Illinois Development Finance Authority Revenue (McCormick Theological Seminary) VRDO 0.040% 11/6/15 LOC 17,935 17,935 Illinois Development Finance Authority Revenue (Presbyterian Homes Two Arbor Lane Project) VRDO 0.010% 11/6/15 LOC 4,500 4,500 Illinois Educational Facilities Authority Revenue (Columbia College Chicago) VRDO 0.010% 11/6/15 LOC 14,900 14,900 1 Illinois Educational Facilities Authority Revenue (University of Chicago) TOB VRDO 0.130% 11/6/15 5,200 5,200 3 Illinois Finance Authority Revenue (Advocate Health Care Network) PUT 0.210% 5/27/16 6,500 6,500 1 Illinois Finance Authority Revenue (Advocate Health Care Network) TOB VRDO 0.020% 11/6/15 30,290 30,290 1 Illinois Finance Authority Revenue (Advocate Health Care Network) TOB VRDO 0.020% 11/6/15 2,250 2,250 Illinois Finance Authority Revenue (Advocate Health Care Network) VRDO 0.030% 11/6/15 61,640 61,640 Illinois Finance Authority Revenue (Bradley University) VRDO 0.020% 11/6/15 LOC 28,385 28,385 Illinois Finance Authority Revenue (Carle Foundation) VRDO 0.010% 11/6/15 LOC 16,000 16,000 1 Illinois Finance Authority Revenue (Central DuPage Health) TOB VRDO 0.020% 11/6/15 13,125 13,125 Illinois Finance Authority Revenue (Chicago Horticulture Project) VRDO 0.010% 11/6/15 LOC 21,000 21,000 Illinois Finance Authority Revenue (Evangelical Project) VRDO 0.010% 11/6/15 LOC 4,580 4,580 Illinois Finance Authority Revenue (Hospital Sister Services Inc.) CP 0.020% 11/16/15 17,000 17,000 1 Illinois Finance Authority Revenue (NorthShore University Health System) TOB VRDO 0.020% 11/6/15 4,375 4,375 1 Illinois Finance Authority Revenue (Northwestern Memorial Hospital) TOB VRDO 0.020% 11/6/15 6,000 6,000 Illinois Finance Authority Revenue (Northwestern Memorial Hospital) VRDO 0.010% 11/2/15 9,500 9,500 1 Illinois Finance Authority Revenue (Northwestern University) TOB VRDO 0.010% 11/6/15 8,165 8,165 Illinois Finance Authority Revenue (Northwestern University) VRDO 0.010% 11/6/15 42,000 42,000 Illinois Finance Authority Revenue (Northwestern University) VRDO 0.010% 11/6/15 93,300 93,300 Illinois Finance Authority Revenue (Rush University Medical Center) VRDO 0.010% 11/6/15 LOC 12,000 12,000 Illinois Finance Authority Revenue (Trinity International University) VRDO 0.020% 11/6/15 LOC 10,990 10,990 1 Illinois Finance Authority Revenue (University of Chicago Medical Center) TOB VRDO 0.040% 11/6/15 10,200 10,200 Illinois Finance Authority Revenue (University of Chicago) VRDO 0.010% 11/6/15 14,498 14,498 Illinois Finance Authority Revenue (University of Chicago) VRDO 0.010% 11/6/15 16,000 16,000 Illinois GO VRDO 0.010% 11/6/15 LOC 11,200 11,200 Illinois GO VRDO 0.010% 11/6/15 LOC 17,000 17,000 Illinois Health Facilities Authority Revenue (Elmhurst Memorial Hospital) VRDO 0.010% 11/6/15 LOC 17,100 17,100 Illinois Health Facilities Authority Revenue (Evanston Hospital Corp.) VRDO 0.010% 11/6/15 37,980 37,980 Illinois Health Facilities Authority Revenue (Ingalls Memorial Hospital) VRDO 0.010% 11/6/15 LOC 13,900 13,900 Illinois Housing Development Authority Revenue (Lakeshore Plaza) VRDO 0.010% 11/6/15 9,365 9,365 Illinois Housing Development Authority Revenue (Larkin Village) VRDO 0.020% 11/6/15 12,010 12,010 Illinois Toll Highway Authority Revenue 5.000% 7/1/16 (Prere.) 4,000 4,123 Illinois Toll Highway Authority Revenue VRDO 0.010% 11/6/15 35,400 35,400 Illinois Toll Highway Authority Revenue VRDO 0.020% 11/6/15 49,405 49,405 1 Illinois Toll Highway Authority Toll Highway Revenue TOB VRDO 0.020% 11/6/15 8,995 8,995 1 Illinois Toll Highway Authority Toll Highway Revenue TOB VRDO 0.020% 11/6/15 14,900 14,900 Illinois Toll Highway Authority Toll Highway Revenue VRDO 0.010% 11/6/15 LOC 50,900 50,900 808,888 Indiana (7.4%) DeKalb County IN Economic Development Revenue (New Process Steel, LP Project) VRDO 0.120% 11/6/15 LOC 5,000 5,000 Indiana Bond Bank Revenue Interim Advance Funding Program TAN 2.000% 1/5/16 18,475 18,533 Indiana Bond Bank Special Program Housing Revenue 5.000% 3/1/16 (Prere.) 5,680 5,770 Indiana Finance Authority Environmental Improvement Revenue (Ispat Inland Inc. Project) VRDO 0.010% 11/6/15 LOC 26,000 26,000 1 Indiana Finance Authority Hospital Revenue (Indiana University Health Obligated Group) TOB VRDO 0.040% 11/6/15 6,000 6,000 13 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 Indiana Finance Authority Hospital Revenue (Indiana University) TOB VRDO 0.020% 11/6/15 LOC 10,000 10,000 Indiana Finance Authority Hospital Revenue (Indiana University) VRDO 0.010% 11/6/15 LOC 15,580 15,580 Indiana Finance Authority Hospital Revenue (Indiana University) VRDO 0.020% 11/6/15 LOC 40,985 40,985 Indiana Finance Authority Midwestern Disaster Relief Revenue (Ohio Valley Electric Corp. Project) VRDO 0.020% 11/6/15 LOC 10,000 10,000 Indiana Finance Authority Revenue (Ascension Health Credit Group) VRDO 0.010% 11/6/15 26,825 26,825 Indiana Finance Authority Revenue (Ascension Health Credit Group) VRDO 0.010% 11/6/15 17,000 17,000 Indiana Finance Authority Revenue (State Revolving Fund) 4.000% 2/1/16 6,685 6,749 1 Indiana Housing & Community Development Authority Single Family Mortgage Revenue TOB VRDO 0.020% 11/6/15 47,870 47,870 1 Indiana Housing & Community Development Authority Single Family Mortgage Revenue TOB VRDO 0.080% 11/6/15 200 200 1 Indianapolis IN Local Public Improvement Bond Bank Revenue TOB VRDO 0.210% 11/6/15 13,360 13,360 Lawrenceburg IN Pollution Control Revenue VRDO 0.010% 11/6/15 LOC 5,500 5,500 Posey County IN Economic Development Revenue (Midwest Fertilizer Corp. Project) PUT 0.250% 11/3/15 480,000 480,000 Posey County IN Economic Development Revenue (Midwest Fertilizer Corp. Project) PUT 0.350% 8/2/16 480,000 480,000 Purdue University Indiana COP VRDO 0.010% 11/6/15 20,435 20,435 1 Wayne Township Marion County IN School Building Corp. Mortgage Revenue TOB PUT 0.120% 11/19/15 LOC 30,420 30,420 1,266,227 Kansas (0.9%) Burlington KS Environmental Improvement Revenue (Kansas City Power & Light Co. Project) VRDO 0.010% 11/6/15 LOC 24,400 24,400 3 Kansas Department of Transportation Highway Revenue 0.319% 9/1/16 15,000 15,016 1 Kansas Department of Transportation Highway Revenue TOB VRDO 0.010% 11/6/15 5,920 5,920 Kansas Department of Transportation Highway Revenue VRDO 0.020% 11/6/15 4,000 4,000 1 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) TOB VRDO 0.020% 11/6/15 9,225 9,225 Leawood KS GO 2.000% 9/1/16 5,000 5,069 Wichita KS GO 1.000% 10/15/16 26,400 26,493 Wyandotte County/Kansas City KS Unified Government BAN 0.200% 3/1/16 60,275 60,275 150,398 Kentucky (0.8%) Kentucky Economic Development Finance Authority Hospital Facilities Revenue (St. Elizabeth Medical Center Inc.) VRDO 0.020% 11/6/15 31,250 31,250 Kentucky Infrastructure Authority Wastewater & Drinking Water State Revolving Fund Revenue 5.000% 2/1/16 2,850 2,884 1 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) TOB VRDO 0.010% 11/6/15 10,170 10,170 1 Louisville & Jefferson County KY Metropolitan Government Parking Revenue TOB VRDO 0.020% 11/6/15 6,125 6,125 Louisville & Jefferson County KY Metropolitan Sewer District Revenue BAN 2.000% 11/24/15 76,340 76,423 Richmond KY League of Cities Funding Lease Program Revenue VRDO 0.020% 11/6/15 LOC 5,800 5,800 Williamstown KY League of Cities Funding Trust Lease Revenue VRDO 0.020% 11/6/15 LOC 2,600 2,600 Williamstown KY League of Cities Funding Trust Lease Revenue VRDO 0.020% 11/6/15 LOC 2,500 2,500 137,752 Louisiana (0.4%) Louisiana Public Facilities Authority Revenue (CHRISTUS Health) VRDO 0.010% 11/6/15 LOC 13,905 13,905 Louisiana Public Facilities Authority Revenue (Tiger Athletic Foundation Project) VRDO 0.010% 11/6/15 LOC 13,530 13,530 St. James Parish LA Revenue (NuStar Logistics LP Project) VRDO 0.020% 11/6/15 LOC 45,740 45,740 73,175 Maine (0.0%) 1 Maine Housing Authority Mortgage Revenue TOB VRDO 0.070% 11/6/15 5,510 5,510 Maryland (2.3%) Anne Arundel County MD GO 5.000% 4/1/16 1,710 1,743 Baltimore County MD BAN 1.250% 4/1/16 56,000 56,248 Baltimore County MD BAN 1.250% 4/1/16 84,000 84,370 Baltimore County MD GO 5.000% 2/1/16 3,000 3,036 1 Baltimore MD GO TOB VRDO 0.020% 11/6/15 7,500 7,500 1 BlackRock Maryland Municipal Bond Trust VRDO 0.100% 11/6/15 LOC 9,800 9,800 1 Maryland Department of Housing & Community Development Revenue TOB VRDO 0.050% 11/6/15 4,435 4,435 1 Maryland Department of Housing & Community Development Revenue TOB VRDO 0.050% 11/6/15 2,945 2,945 Maryland Department of Transportation Revenue 5.000% 2/15/16 8,225 8,338 Maryland GO 5.000% 3/1/16 3,720 3,778 1 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System) TOB VRDO 0.020% 11/6/15 5,000 5,000 1 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins University) TOB VRDO 0.010% 11/6/15 7,540 7,540 1 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins University) TOB VRDO 0.020% 11/6/15 8,265 8,265 14 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) VRDO 0.010% 11/6/15 LOC 44,905 44,905 Maryland Health & Higher Educational Facilities Authority Revenue VRDO 0.010% 11/6/15 LOC 9,195 9,195 Maryland Health & Higher Educational Facilities Authority Revenue VRDO 0.010% 11/6/15 LOC 12,000 12,000 1 Maryland Transportation Authority Facilities Projects Revenue TOB VRDO 0.010% 11/6/15 15,200 15,200 1 Maryland Transportation Authority Facilities Projects Revenue TOB VRDO 0.020% 11/6/15 13,860 13,860 Montgomery County MD GO CP 0.020% 11/2/15 40,000 40,000 Montgomery County MD GO CP 0.040% 11/5/15 23,000 23,000 Montgomery County MD Housing Opportunities Commission Multifamily Housing Revenue (Canterbury Apartments) VRDO 0.010% 11/6/15 LOC 8,030 8,030 Washington Suburban Sanitation District Maryland GO VRDO 0.010% 11/6/15 15,000 15,000 Washington Suburban Sanitation District Maryland GO VRDO 0.020% 11/6/15 12,500 12,500 396,688 Massachusetts (2.6%) Massachusetts Bay Transportation Authority General Transportation Revenue VRDO 0.010% 11/6/15 53,300 53,300 3 Massachusetts Bay Transportation Authority Sales Tax Revenue PUT 0.210% 5/27/16 3,210 3,210 Massachusetts Department of Transportation Metropolitan Highway System Revenue VRDO 0.010% 11/6/15 43,625 43,625 Massachusetts Development Finance Agency Revenue (Cushing Academy Issue) VRDO 0.010% 11/6/15 LOC 8,075 8,075 3 Massachusetts GO 0.130% 2/1/16 79,335 79,335 Massachusetts GO 2.000% 6/22/16 50,000 50,578 1 Massachusetts GO TOB VRDO 0.010% 11/6/15 15,195 15,195 1 Massachusetts GO TOB VRDO 0.020% 11/6/15 3,750 3,750 Massachusetts Health & Educational Facilities Authority Revenue (Baystate Medical Center) VRDO 0.010% 11/2/15 LOC 5,815 5,815 Massachusetts Health & Educational Facilities Authority Revenue (MIT) VRDO 0.010% 11/6/15 42,630 42,630 Massachusetts Health & Educational Facilities Authority Revenue (Museum of Fine Arts) VRDO 0.010% 11/2/15 7,600 7,600 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) VRDO 0.010% 11/6/15 2,100 2,100 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) VRDO 0.010% 11/6/15 25,900 25,900 Massachusetts Health & Educational Facilities Authority Revenue (Pool Loan Program) VRDO 0.020% 11/6/15 LOC 15,700 15,700 Massachusetts Health & Educational Facilities Authority Revenue (Wellesley College) VRDO 0.010% 11/6/15 3,300 3,300 Massachusetts Housing Finance Agency Multi-Family Housing Revenue PUT 0.330% 1/15/16 16,500 16,500 1 Massachusetts School Building Authority Dedicated Sales Tax Revenue TOB VRDO 0.020% 11/6/15 5,000 5,000 1 Massachusetts School Building Authority Dedicated Sales Tax Revenue TOB VRDO 0.020% 11/6/15 4,125 4,125 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.010% 11/6/15 7,300 7,300 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.010% 11/6/15 7,500 7,500 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.020% 11/6/15 5,000 5,000 Massachusetts Water Resources Authority Revenue VRDO 0.010% 11/6/15 8,300 8,300 Massachusetts Water Resources Authority Revenue VRDO 0.020% 11/6/15 17,370 17,370 3 University of Massachusetts Building Authority Revenue PUT 0.210% 5/27/16 24,850 24,850 456,058 Michigan (2.0%) 3 Kent Hospital Finance Authority Michigan Revenue (Spectrum Health System) PUT 0.210% 5/27/16 10,680 10,680 1 Michigan Building Authority Revenue TOB VRDO 0.090% 11/6/15 2,835 2,835 1 Michigan Finance Authority Hospital Revenue Bonds (Trinity Health Credit Group) TOB VRDO 0.020% 11/6/15 LOC 15,000 15,000 Michigan Housing Development Authority Single Family Mortgage Revenue VRDO 0.010% 11/6/15 57,850 57,850 Michigan Housing Development Authority Single Family Mortgage Revenue VRDO 0.020% 11/6/15 107,040 107,040 Michigan State Building Authority CP 0.070% 12/17/15 LOC 13,905 13,905 Michigan State University Board of Trustees General Revenue VRDO 0.010% 11/6/15 28,500 28,500 Michigan State University Board of Trustees General Revenue VRDO 0.010% 11/6/15 35,800 35,800 Michigan State University Revenue CP 0.030% 11/4/15 24,045 24,045 Michigan State University Revenue CP 0.020% 11/16/15 6,040 6,040 University of Michigan Revenue VRDO 0.010% 11/6/15 15,300 15,300 University of Michigan Revenue VRDO 0.010% 11/6/15 1,150 1,150 University of Michigan Revenue VRDO 0.010% 11/6/15 25,145 25,145 1 Wayne State University Michigan Revenue TOB VRDO 0.060% 11/6/15 5,000 5,000 348,290 Minnesota (1.2%) Metropolitan Council (Minneapolis-St. Paul Metropolitan Area) Minnesota GO 4.000% 3/1/16 2,670 2,703 Minneapolis MN GO 2.000% 12/1/15 1,030 1,032 1 Minneapolis MN Health Care System Revenue (Fairview Health Services) TOB VRDO 0.020% 11/6/15 LOC 20,000 20,000 Minneapolis-St. Paul Metropolitan Area Minnesota Metropolitan Council GO 5.000% 3/1/16 10,205 10,367 Minnesota GO 3.000% 8/1/16 7,750 7,908 1 Minnesota GO TOB VRDO 0.020% 11/6/15 3,510 3,510 Minnesota Housing Finance Agency Residential Housing Revenue VRDO 0.020% 11/6/15 27,310 27,310 Minnesota Housing Finance Agency Residential Housing Revenue VRDO 0.020% 11/6/15 4,010 4,010 Rochester MN Healthcare Facilities Revenue (Mayo Foundation) CP 0.070% 11/10/15 119,400 119,400 15 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) University of Minnesota Revenue CP 0.030% 12/1/15 8,700 8,700 1 Western Minnesota Municipal Power Agency Revenue TOB VRDO 0.020% 11/6/15 6,665 6,665 211,605 Mississippi (1.0%) Jackson County MS Pollution Control Revenue (Chevron USA Inc. Project) VRDO 0.010% 11/2/15 1,650 1,650 Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (Chevron USA Inc. Project) VRDO 0.010% 11/2/15 12,400 12,400 Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (Chevron USA Inc. Project) VRDO 0.010% 11/2/15 1,750 1,750 Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (Chevron USA Inc. Project) VRDO 0.010% 11/2/15 1,250 1,250 Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (Chevron USA Inc. Project) VRDO 0.010% 11/2/15 6,225 6,225 Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (Chevron USA Inc. Project) VRDO 0.010% 11/2/15 500 500 Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (Chevron USA Inc. Project) VRDO 0.010% 11/6/15 84,800 84,800 Mississippi Development Bank Special Obligation Revenue (Harrison County Coliseum) VRDO 0.020% 11/6/15 LOC 1,000 1,000 Mississippi Hospital Equipment & Facilities Authority Revenue (North Mississippi Health Services) VRDO 0.010% 11/6/15 40,000 40,000 Mississippi Hospital Equipment & Facilities Authority Revenue (North Mississippi Health Services) VRDO 0.010% 11/6/15 6,325 6,325 Mississippi Hospital Equipment & Facilities Authority Revenue (North Mississippi Health Services) VRDO 0.010% 11/6/15 16,450 16,450 172,350 Missouri (3.2%) Curators of the University of Missouri System Facilities Revenue VRDO 0.010% 11/6/15 48,735 48,735 Missouri Development Finance Board Cultural Facilities Revenue (Nelson Gallery Foundation) VRDO 0.010% 11/2/15 11,450 11,450 Missouri Health & Education Facilities Authority Health Facilities CP 0.050% 12/10/15 20,000 20,000 3 Missouri Health & Education Facilities Authority Revenue (BJC Health System) PUT 0.210% 5/27/16 40,000 40,000 1 Missouri Health & Education Facilities Authority Revenue (St. Luke’s Health System) TOB VRDO 0.020% 11/6/15 LOC 41,995 41,995 Missouri Health & Educational Facilities Authority Health Facilities CP 0.050% 12/3/15 30,000 30,000 Missouri Health & Educational Facilities Authority Health Facilities Revenue (BJC Health System) VRDO 0.010% 11/6/15 60,900 60,900 Missouri Health & Educational Facilities Authority Health Facilities Revenue (BJC Health System) VRDO 0.010% 11/6/15 55,025 55,025 Missouri Health & Educational Facilities Authority Health Facilities Revenue (BJC Health System) VRDO 0.010% 11/6/15 39,910 39,910 Missouri Health & Educational Facilities Authority Health Facilities Revenue (BJC Health System) VRDO 0.010% 11/6/15 28,000 28,000 Missouri Health & Educational Facilities Authority Health Facilities Revenue (BJC Health System) VRDO 0.010% 11/6/15 78,300 78,300 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Louis University) VRDO 0.010% 11/2/15 LOC 6,900 6,900 Missouri Health & Educational Facilities Authority Revenue (Ascension Health Credit Group) VRDO 0.010% 11/6/15 21,870 21,870 Missouri Health & Educational Facilities Authority Revenue (St. Louis University) VRDO 0.010% 11/2/15 LOC 8,275 8,275 1 Missouri Health & Educational Facilities Authority Revenue (Washington University) TOB VRDO 0.020% 11/6/15 5,570 5,570 Missouri Health & Educational Facilities Authority Revenue (Washington University) VRDO 0.010% 11/2/15 6,700 6,700 Missouri Highways & Transportation Commission Road Revenue 5.000% 5/1/16 (Prere.) 6,350 6,501 Missouri Highways & Transportation Commission Road Revenue 5.000% 5/1/16 (Prere.) 7,000 7,166 Missouri Highways & Transportation Commission Road Revenue 5.000% 5/1/16 (Prere.) 4,875 4,991 Missouri Highways & Transportation Commission Road Revenue 5.000% 5/1/16 (Prere.) 3,000 3,071 St. Joseph MO Industrial Development Authority Health Facilities Revenue (Heartland Regional Medical Center) VRDO 0.010% 11/6/15 LOC 17,500 17,500 542,859 Montana (0.4%) Montana Board of Investments Revenue (INTERCAP Revolving Program) PUT 0.230% 3/1/16 9,035 9,035 Montana Board of Investments Revenue (INTERCAP Revolving Program) PUT 0.230% 3/1/16 11,335 11,335 Montana Board of Investments Revenue (INTERCAP Revolving Program) PUT 0.230% 3/1/16 10,600 10,600 Montana Board of Investments Revenue (INTERCAP Revolving Program) PUT 0.230% 3/1/16 5,975 5,975 Montana Board of Investments Revenue (INTERCAP Revolving Program) PUT 0.230% 3/1/16 12,000 12,000 Montana Board of Investments Revenue (INTERCAP Revolving Program) PUT 0.230% 3/1/16 11,695 11,695 60,640 16 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Multiple States (11.5%) Federal Home Loan Mortgage Corp. Multifamily Housing Revenue TOB VRDO 0.020% 11/6/15 LOC 11,445 11,445 Federal Home Loan Mortgage Corp. Multifamily Housing Revenue TOB VRDO 0.020% 11/6/15 LOC 10,525 10,525 Federal Home Loan Mortgage Corp. Multifamily Housing Revenue TOB VRDO 0.020% 11/6/15 LOC 25,535 25,535 Federal Home Loan Mortgage Corp. Multifamily Housing Revenue TOB VRDO 0.030% 11/6/15 LOC 14,695 14,695 1 Federal Home Loan Mortgage Corp. Multifamily Housing Revenue TOB VRDO 0.030% 11/6/15 LOC 317,345 317,345 1 Federal Home Loan Mortgage Corp. Multifamily Housing Revenue TOB VRDO 0.040% 11/6/15 LOC 30,320 30,320 1 Federal Home Loan Mortgage Corp. Multifamily Housing Revenue TOB VRDO 0.040% 11/6/15 LOC 50,458 50,458 1 Nuveen AMT-Free Municipal Income Fund VRDP VRDO 0.090% 11/6/15 LOC 24,000 24,000 1 Nuveen Dividend Advantage Municipal Fund 2, Inc. VRDP VRDO 0.090% 11/6/15 LOC 39,300 39,300 1 Nuveen Insured Municipal Opportunity Fund VRDP VRDO 0.100% 11/6/15 LOC 218,200 218,200 1 Nuveen Investment Quality Municipal Fund, Inc. VRDP VRDO 0.110% 11/6/15 LOC 175,000 175,000 1 Nuveen Municipal Advantage Fund VRDP VRDO 0.090% 11/6/15 LOC 166,700 166,700 1 Nuveen Municipal Market Opportunity Fund VRDP VRDO 0.090% 11/6/15 LOC 29,900 29,900 1 Nuveen Premier Municipal Income Fund, Inc. VRDP VRDO 0.110% 11/6/15 LOC 113,000 113,000 1 Nuveen Premium Income Municipal Fund 2, Inc. VRDP VRDO 0.110% 11/6/15 LOC 214,800 214,800 1 Nuveen Premium Income Municipal Fund 4, Inc. VRDP VRDO 0.090% 11/6/15 LOC 170,000 170,000 1 Nuveen Quality Income Municipal Fund, Inc. VRDP VRDO 0.090% 11/6/15 LOC 212,800 212,800 1 Nuveen Select Quality Municipal Fund, Inc. VRDP VRDO 0.110% 11/6/15 LOC 92,400 92,400 1 Western Asset Managed Municipals Fund Inc. VRDP VRDO 0.100% 11/6/15 LOC 39,575 39,575 1 Western Asset Municipal Partners Fund Inc. VRDP VRDO 0.100% 11/6/15 LOC 25,100 25,100 1,981,098 Nebraska (0.9%) Lincoln NE Electric System Revenue CP 0.040% 11/9/15 7,250 7,250 Lincoln NE Electric System Revenue CP 0.030% 11/17/15 15,500 15,500 1 Nebraska Investment Finance Authority Multifamily Housing Revenue (Riverbend Apartments Project) VRDO 0.040% 11/6/15 LOC 5,635 5,635 Nebraska Investment Finance Authority Single Family Housing Revenue VRDO 0.010% 11/6/15 79,365 79,365 1 Omaha NE Public Power District Electric Revenue TOB VRDO 0.010% 11/6/15 10,035 10,035 1 Omaha NE Public Power District Separate Electric Revenue TOB VRDO 0.020% 11/6/15 (13) 34,610 34,610 152,395 Nevada (1.1%) Clark County NV Economic Development Revenue (Opportunity Village Foundation Project) VRDO 0.010% 11/6/15 LOC 16,400 16,400 1 Clark County NV GO TOB VRDO 0.010% 11/6/15 LOC 50,345 50,345 1 Clark County NV GO TOB VRDO 0.020% 11/6/15 14,855 14,855 1 Las Vegas NV GO TOB VRDO 0.010% 11/6/15 10,850 10,850 1 Las Vegas NV GO TOB VRDO 0.020% 11/6/15 8,330 8,330 Las Vegas Valley Water District Nevada GO CP 0.070% 11/5/15 22,540 22,540 Las Vegas Valley Water District Nevada GO CP 0.030% 12/1/15 22,000 22,000 1 Las Vegas Valley Water District Nevada GO TOB VRDO 0.020% 11/6/15 LOC 20,170 20,170 1 Las Vegas Valley Water District Nevada GO TOB VRDO 0.040% 11/6/15 4,685 4,685 1 Nevada GO TOB VRDO 0.060% 11/6/15 9,400 9,400 Nevada Housing Division Multi-Unit Housing Revenue (City Center Project) VRDO 0.160% 11/6/15 LOC 7,440 7,440 187,015 New Hampshire (0.1%) 1 New Hampshire Health & Education Facilities Authority Revenue (Dartmouth College) TOB VRDO 0.010% 11/6/15 8,000 8,000 1 New Hampshire Health & Education Facilities Authority Revenue (Dartmouth College) TOB VRDO 0.010% 11/6/15 6,945 6,945 1 New Hampshire Health & Education Facilities Authority Revenue (Dartmouth College) TOB VRDO 0.020% 11/6/15 10,000 10,000 24,945 New Jersey (3.9%) Bergen County NJ BAN 1.250% 12/23/15 23,300 23,336 Branchburg Township NJ BAN 2.000% 10/7/16 2,504 2,537 Brick Township NJ BAN 1.000% 12/17/15 4,800 4,804 Brick Township NJ BAN 1.500% 12/17/15 5,030 5,037 Brick Township NJ Municipal Utility Authority BAN 1.250% 3/31/16 7,250 7,277 Burlington County NJ BAN 1.500% 5/17/16 22,919 23,074 Burlington County NJ Bridge Commission Revenue BAN 1.250% 11/18/15 20,000 20,010 Chatham Township NJ BAN 2.000% 7/13/16 3,450 3,487 Cherry Hill Township NJ BAN 2.000% 10/20/16 16,094 16,320 Cliffside Park Borough NJ BAN 2.000% 7/22/16 4,940 4,997 Clifton NJ BAN 2.000% 10/12/16 7,520 7,635 Fair Lawn NJ BAN 2.000% 9/16/16 9,015 9,145 Freehold Township NJ BAN 1.000% 12/14/15 13,400 13,413 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.800% 11/1/15 (Prere.) 6,000 6,000 17 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.800% 11/1/15 (Prere.) 2,500 2,500 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.800% 11/1/15 (Prere.) 5,000 5,000 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.800% 11/1/15 (Prere.) 5,000 5,000 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.800% 11/1/15 (Prere.) 5,745 5,745 Hopewell Township NJ BAN 1.500% 4/8/16 1,475 1,482 Hudson County NJ Improvement Authority BAN 1.000% 11/25/15 6,500 6,503 Hudson County NJ Improvement Authority BAN 1.000% 4/29/16 13,963 14,005 Hudson County NJ Improvement Authority Pooled Revenue 2.000% 7/6/16 15,000 15,152 2 Hudson County NJ Improvement Authority Pooled Revenue 1.750% 11/11/16 40,000 40,496 Lakewood Township NJ BAN 1.500% 4/8/16 3,390 3,405 Mahwah Township NJ BAN 2.000% 8/5/16 5,550 5,619 Mahwah Township NJ BAN 2.000% 10/7/16 2,900 2,944 New Jersey Economic Development Authority Industrial Development Revenue (Ocean Spray Cranberries Inc. Project) VRDO 0.150% 11/6/15 LOC 8,000 8,000 New Jersey GO TOB PUT 0.100% 1/4/16 LOC 100,000 100,000 New Jersey Housing & Mortgage Finance Agency Multi-Family Housing Revenue (Lincoln Towers Project) PUT 0.480% 9/1/16 7,500 7,500 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.020% 11/6/15 3,500 3,500 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.020% 11/6/15 48,025 48,025 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.020% 11/6/15 45,885 45,885 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/15 (Prere.) 2,650 2,666 1 Nuveen New Jersey Dividend Advantage Municipal Fund VRDP VRDO 0.090% 11/6/15 LOC 15,000 15,000 1 Nuveen New Jersey Dividend Advantage Municipal Fund VRDP VRDO 0.090% 11/6/15 LOC 28,000 28,000 1 Nuveen New Jersey Dividend Advantage Municipal Fund VRDP VRDO 0.090% 11/6/15 LOC 24,000 24,000 Ocean City NJ BAN 1.000% 12/3/15 4,160 4,163 Ocean City NJ BAN 2.000% 6/17/16 23,950 24,181 Old Bridge Township NJ BAN 1.000% 4/15/16 4,500 4,514 Paramus Borough NJ BAN 1.000% 2/19/16 5,800 5,813 Rahway NJ BAN 2.000% 6/29/16 2,270 2,292 Rahway NJ BAN 2.000% 8/5/16 7,400 7,481 Secaucus NJ BAN 1.250% 1/8/16 2,400 2,404 2 Somerset County NJ BAN 2.000% 9/22/16 15,400 15,610 Sussex County NJ GO 2.000% 9/23/16 3,375 3,419 1 Union County NJ Utilities Authority Revenue TOB VRDO 0.040% 11/6/15 8,815 8,815 Wayne Township NJ BAN 2.000% 7/15/16 23,030 23,286 West Orange Township NJ BAN 1.250% 12/15/15 3,098 3,101 West Windsor Township NJ BAN 1.000% 11/20/15 4,800 4,802 Woodbridge Township NJ BAN 1.500% 8/19/16 7,370 7,439 Woodbridge Township NJ BAN 2.000% 8/19/16 15,000 15,200 670,019 New Mexico (0.7%) 1 New Mexico Educational Assistance Foundation Revenue TOB VRDO 0.060% 11/6/15 39,395 39,395 New Mexico Finance Authority Transportation Revenue 4.000% 6/15/16 4,490 4,594 New Mexico GO 2.000% 3/1/16 5,625 5,658 New Mexico GO 5.000% 3/1/16 5,300 5,385 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) VRDO 0.010% 11/6/15 28,080 28,080 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) VRDO 0.010% 11/6/15 24,800 24,800 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) VRDO 0.010% 11/6/15 8,850 8,850 116,762 New York (8.8%) Albany County NY BAN 2.000% 5/27/16 28,400 28,672 Connetquot NY Central School District TAN 1.500% 6/27/16 5,000 5,040 Half Hollow Hills NY Central School District TAN 2.000% 6/28/16 20,500 20,735 Hauppauge NY Union Free School District TAN 2.000% 6/24/16 5,000 5,056 Irondequoit NY GO 2.000% 4/22/16 6,500 6,549 Lindenhurst NY Union Free School District TAN 1.500% 6/20/16 9,750 9,825 Long Beach NY City School District RAN 2.000% 6/30/16 7,250 7,315 Middle Country NY Central School District TAN 1.500% 6/27/16 7,250 7,306 Middletown NY City School District BAN 2.000% 6/29/16 23,995 24,236 1 New York City NY GO TOB VRDO 0.020% 11/6/15 8,250 8,250 1 New York City NY GO TOB VRDO 0.030% 11/6/15 17,320 17,320 New York City NY GO VRDO 0.010% 11/2/15 21,000 21,000 New York City NY GO VRDO 0.010% 11/2/15 LOC 3,300 3,300 New York City NY GO VRDO 0.010% 11/2/15 LOC 24,000 24,000 New York City NY GO VRDO 0.010% 11/6/15 LOC 53,580 53,580 18 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York City NY Housing Development Corp. Multi-Family Housing Revenue (201 Pearl Street) VRDO 0.010% 11/6/15 LOC 18,000 18,000 New York City NY Housing Development Corp. Multi-Family Housing Revenue VRDO 0.020% 11/6/15 35,840 35,840 New York City NY Housing Development Corp. Multi-Family Housing Revenue VRDO 0.020% 11/6/15 4,500 4,500 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (Bruckner by the Bridge) VRDO 0.010% 11/6/15 LOC 10,000 10,000 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (Elliot Chelsea Development) VRDO 0.010% 11/6/15 LOC 12,925 12,925 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (Markham Gardens Apartments) VRDO 0.020% 11/6/15 LOC 3,600 3,600 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (West 26th Street Development) VRDO 0.010% 11/6/15 LOC 10,000 10,000 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (2 Gold Street) VRDO 0.010% 11/6/15 100,200 100,200 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (90 West Street) VRDO 0.010% 11/6/15 LOC 11,300 11,300 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Atlantic Court Apartments) VRDO 0.020% 11/6/15 LOC 15,000 15,000 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (The Balton) VRDO 0.010% 11/6/15 LOC 7,500 7,500 New York City NY Industrial Development Agency Civic Facility Revenue (New York Law School) VRDO 0.010% 11/6/15 LOC 17,575 17,575 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.020% 11/6/15 5,000 5,000 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.030% 11/6/15 6,800 6,800 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.010% 11/2/15 1,600 1,600 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.010% 11/2/15 35,300 35,300 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.010% 11/2/15 1,700 1,700 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.010% 11/2/15 3,815 3,815 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.010% 11/6/15 2,300 2,300 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.010% 11/6/15 19,800 19,800 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.010% 11/6/15 5,400 5,400 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.010% 11/6/15 6,000 6,000 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.020% 11/6/15 18,200 18,200 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.020% 11/6/15 31,500 31,500 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.020% 11/6/15 6,200 6,200 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.020% 11/6/15 1,500 1,500 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.010% 11/6/15 90,700 90,700 New York Metropolitan Transportation Authority Revenue 0.500% 3/1/16 90,000 90,046 1 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) TOB VRDO 0.010% 11/6/15 (13) 42,605 42,605 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) VRDO 0.010% 11/6/15 LOC 15,800 15,800 1 New York Metropolitan Transportation Authority Revenue TOB VRDO 0.020% 11/6/15 (13)(4) 4,000 4,000 New York State Dormitory Authority Revenue (Le Moyne College) VRDO 0.010% 11/6/15 LOC 3,980 3,980 New York State Dormitory Authority Revenue (New York Law School) VRDO 0.010% 11/6/15 LOC 5,550 5,550 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.010% 11/6/15 12,300 12,300 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.010% 11/6/15 5,000 5,000 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.020% 11/6/15 15,210 15,210 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.020% 11/6/15 1,875 1,875 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.020% 11/6/15 6,420 6,420 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.020% 11/6/15 13,000 13,000 New York State Dormitory Authority Revenue (Rockefeller University) VRDO 0.010% 11/6/15 40,000 40,000 New York State Dormitory Authority Revenue (Royal Charter Properties) VRDO 0.010% 11/6/15 LOC 14,070 14,070 1 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) TOB VRDO 0.020% 11/6/15 3,640 3,640 New York State Housing Finance Agency Housing Revenue (10 Liberty Street) VRDO 0.010% 11/6/15 LOC 27,800 27,800 New York State Housing Finance Agency Housing Revenue (100 Maiden Lane) VRDO 0.010% 11/6/15 LOC 16,500 16,500 New York State Housing Finance Agency Housing Revenue (20 River Terrace Housing) VRDO 0.010% 11/6/15 LOC 67,500 67,500 New York State Housing Finance Agency Housing Revenue (th St) VRDO 0.010% 11/6/15 LOC 25,000 25,000 New York State Housing Finance Agency Housing Revenue (8 East 102nd Street) VRDO 0.010% 11/6/15 LOC 12,000 12,000 New York State Housing Finance Agency Housing Revenue (Chelsea Apartments) VRDO 0.020% 11/6/15 LOC 10,000 10,000 New York State Housing Finance Agency Housing Revenue (East 84th Street) VRDO 0.020% 11/6/15 LOC 16,800 16,800 New York State Housing Finance Agency Housing Revenue (East 92nd Street) VRDO 0.010% 11/6/15 LOC 11,000 11,000 New York State Housing Finance Agency Housing Revenue (Riverside Center 2) VRDO 0.010% 11/6/15 LOC 8,300 8,300 New York State Housing Finance Agency Housing Revenue (West 23rd Street) VRDO 0.010% 11/6/15 LOC 10,400 10,400 New York State Housing Finance Agency Revenue (Maestro West Chelsea Housing) VRDO 0.010% 11/6/15 LOC 13,000 13,000 New York State Housing Finance Agency Revenue (Personal Income Tax) VRDO 0.010% 11/6/15 2,500 2,500 New York State Local Government Assistance Corp. Revenue VRDO 0.010% 11/6/15 16,885 16,885 19 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York State Local Government Assistance Corp. Revenue VRDO 0.010% 11/6/15 18,700 18,700 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.010% 11/2/15 2,790 2,790 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.020% 11/2/15 13,765 13,765 New York State Power Authority Revenue CP 0.030% 11/12/15 20,000 20,000 New York State Power Authority Revenue CP 0.020% 11/17/15 9,962 9,962 New York State Power Authority Revenue CP 0.040% 12/15/15 7,700 7,700 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.010% 11/6/15 LOC 36,945 36,945 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.010% 11/6/15 18,100 18,100 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.010% 11/6/15 13,620 13,620 North Hempstead NY BAN 0.850% 4/6/16 11,462 11,492 North Hempstead NY BAN 0.850% 4/6/16 2,400 2,406 1 Nuveen New York AMT-Free Municipal Income Fund VRDP VRDO 0.070% 11/6/15 LOC 20,000 20,000 1 Nuveen New York AMT-Free Municipal Income Fund VRDP VRDO 0.070% 11/6/15 LOC 17,500 17,500 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.040% 11/6/15 5,560 5,560 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.040% 11/6/15 3,335 3,335 Smithtown NY Central School District TAN 2.000% 6/30/16 10,000 10,114 South Country NY Central School District TAN 2.000% 6/27/16 10,500 10,619 Southampton NY Union Free School District TAN 1.500% 6/27/16 9,000 9,072 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.010% 11/6/15 LOC 2,000 2,000 2 Ulster County NY BAN 2.000% 11/23/16 8,810 8,938 1 Utility Debt Securitization Authority New York Revenue TOB VRDO 0.020% 11/6/15 24,500 24,500 West Babylon NY Union Free School District TAN 2.000% 6/24/16 8,350 8,440 1,511,178 North Carolina (2.7%) Board of Governors of the University of North Carolina Revenue (University of North Carolina Hospitals at Chapel Hill) VRDO 0.010% 11/6/15 54,010 54,010 Buncombe County NC Metropolitan Sewerage District Sewerage System Revenue VRDO 0.020% 11/6/15 1,895 1,895 Cabarrus County NC GO 5.000% 3/1/16 (Prere.) 1,000 1,016 Cary NC GO VRDO 0.030% 11/6/15 5,235 5,235 Charlotte NC COP VRDO 0.020% 11/6/15 8,790 8,790 1 Charlotte NC Water & Sewer System Revenue TOB VRDO 0.010% 11/6/15 7,495 7,495 Charlotte-Mecklenburg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) VRDO 0.010% 11/6/15 34,615 34,615 Forsyth County NC GO 5.000% 4/1/16 1,350 1,377 3 Mecklenburg County NC GO PUT 0.190% 5/27/16 35,875 35,875 North Carolina Capital Facilities Finance Agency (Duke University Project) CP 0.030% 11/2/15 20,000 20,000 North Carolina Capital Facilities Finance Agency (Duke University Project) CP 0.060% 11/4/15 17,928 17,928 North Carolina Capital Facilities Finance Agency (Duke University Project) CP 0.060% 11/6/15 14,051 14,051 North Carolina Capital Facilities Finance Agency (Duke University Project) CP 0.030% 12/4/15 14,184 14,184 North Carolina Capital Facilities Finance Agency (Duke University Project) CP 0.030% 12/7/15 14,000 14,000 North Carolina Capital Facilities Finance Agency (Duke University Project) CP 0.090% 1/5/16 20,000 20,000 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.020% 11/6/15 2,495 2,495 North Carolina Capital Facilities Finance Agency Revenue (YMCA of the Triangle) VRDO 0.020% 11/6/15 LOC 10,310 10,310 North Carolina Capital Facilities Finance Agency Revenue (YMCA of the Triangle) VRDO 0.040% 11/6/15 LOC 10,520 10,520 1 North Carolina Capital Improvement Revenue TOB VRDO 0.010% 11/6/15 10,545 10,545 North Carolina Educational Facilities Finance Agency Revenue (Duke University) VRDO 0.010% 11/6/15 19,685 19,685 North Carolina GO 3.500% 5/1/16 4,120 4,187 North Carolina Medical Care Commission Health Care Facilities Revenue (Lenoir Memorial Hospital Project) VRDO 0.030% 11/6/15 LOC 15,615 15,615 North Carolina Medical Care Commission Hospital Revenue (Baptist Hospital) VRDO 0.030% 11/6/15 LOC 6,095 6,095 3 North Carolina Medical Care Commission Hospital Revenue (Moses Cone Health System) PUT 0.210% 5/27/16 22,000 22,000 1 North Carolina Revenue TOB VRDO 0.020% 11/6/15 2,900 2,900 Raleigh Durham NC Airport Authority Revenue VRDO 0.010% 11/6/15 LOC 13,280 13,280 Raleigh NC Combined Enterprise System Revenue 5.000% 3/1/16 (Prere.) 5,980 6,073 Raleigh NC Combined Enterprise System Revenue VRDO 0.010% 11/6/15 8,610 8,610 Raleigh NC Combined Enterprise System Revenue VRDO 0.010% 11/6/15 5,575 5,575 Raleigh NC Downtown Improvement Project COP VRDO 0.020% 11/6/15 48,930 48,930 Raleigh NC Downtown Improvement Project COP VRDO 0.020% 11/6/15 4,800 4,800 1 University of North Carolina University Revenue TOB VRDO 0.010% 11/6/15 25,250 25,250 1 University of North Carolina University Revenue TOB VRDO 0.020% 11/6/15 1,000 1,000 468,341 North Dakota (0.2%) North Dakota Housing Finance Agency Home Mortgage Revenue VRDO 0.020% 11/6/15 9,000 9,000 North Dakota Housing Finance Agency Home Mortgage Revenue VRDO 0.020% 11/6/15 19,950 19,950 1 North Dakota Public Finance Authority Revenue TOB VRDO 0.030% 11/6/15 5,095 5,095 34,045 20 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Ohio (2.3%) Butler County OH BAN 0.520% 7/28/16 2,400 2,400 Cleveland-Cuyahoga County OH Port Authority Revenue (Carnegie/89th Garage & Service Center LLC Project) VRDO 0.010% 11/6/15 LOC 19,275 19,275 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.020% 11/6/15 15,250 15,250 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.020% 11/6/15 10,400 10,400 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.020% 11/6/15 LOC 11,980 11,980 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.020% 11/6/15 LOC 12,815 12,815 Columbus OH Regional Airport Authority Revenue (Pooled Financing Program) VRDO 0.020% 11/6/15 LOC 4,780 4,780 Delaware OH BAN 1.000% 4/18/16 3,075 3,086 3 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) PUT 0.050% 6/1/16 5,750 5,750 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) VRDO 0.010% 11/6/15 20,150 20,150 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) VRDO 0.010% 11/6/15 45,240 45,240 Franklin County OH Hospital Facilities Revenue (US Health Corp. of Columbus) VRDO 0.020% 11/6/15 LOC 5,285 5,285 Franklin County OH Hospital Revenue (Nationwide Hospital) VRDO 0.010% 11/6/15 10,115 10,115 Hamilton OH Electric System Revenue 0.430% 9/27/16 18,995 18,995 Huber Heights OH BAN 1.000% 6/2/16 14,489 14,541 Kenston OH Local School District GO 1.000% 9/15/16 2,500 2,514 Lakewood OH BAN 1.000% 4/7/16 3,690 3,702 1 Nuveen Ohio Quality Income Municipal Fund VRDP VRDO 0.100% 11/6/15 LOC 11,000 11,000 Ohio Air Quality Development Authority Revenue (Ohio Valley Electric Corp. Project) VRDO 0.010% 11/6/15 LOC 1,900 1,900 Ohio Common Schools GO VRDO 0.010% 11/6/15 14,445 14,445 Ohio GO VRDO 0.010% 11/6/15 8,375 8,375 Ohio GO VRDO 0.010% 11/6/15 6,500 6,500 Ohio GO VRDO 0.010% 11/6/15 2,000 2,000 Ohio GO VRDO 0.010% 11/6/15 7,550 7,550 Ohio Higher Education GO 5.000% 5/1/16 (Prere.) 2,000 2,047 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) CP 0.060% 12/17/15 11,000 11,000 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.010% 11/2/15 7,200 7,200 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.020% 11/6/15 25,535 25,535 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.030% 11/6/15 15,410 15,410 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.030% 11/6/15 2,160 2,160 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.040% 11/6/15 14,015 14,015 1 Ohio State University General Receipts Revenue TOB VRDO 0.050% 11/6/15 5,750 5,750 1 Ohio State University General Receipts Revenue TOB VRDO 0.050% 11/6/15 5,750 5,750 Ohio State University General Receipts Revenue VRDO 0.010% 11/6/15 36,060 36,060 Ohio State University General Receipts Revenue VRDO 0.010% 11/6/15 13,495 13,495 Union Township OH BAN 1.500% 9/8/16 2,000 2,016 398,486 Oklahoma (0.2%) 1 Grand River Dam Authority Oklahoma Revenue TOB VRDO 0.020% 11/6/15 (13) 23,300 23,300 3 Oklahoma Development Finance Authority Health System Revenue (Integris Health Obligated Group) PUT 0.190% 5/27/16 14,600 14,600 37,900 Oregon (0.9%) Oregon Department of Administrative Services COP 5.000% 11/1/15 (Prere.) 20,100 20,100 Oregon Facilities Authority Revenue (Reed College Projects) VRDO 0.030% 11/6/15 39,845 39,845 Oregon GO (Veterans Welfare) VRDO 0.010% 11/2/15 5,840 5,840 1 Oregon Housing & Community Service Department Single Family Mortgage Revenue TOB VRDO 0.050% 11/6/15 8,195 8,195 Oregon Housing & Community Service Department Single Family Mortgage Revenue VRDO 0.020% 11/6/15 6,640 6,640 Oregon TAN 2.000% 9/15/16 50,000 50,765 Portland OR TAN 1.500% 6/28/16 24,370 24,566 155,951 Pennsylvania (1.0%) 1 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) TOB VRDO 0.020% 11/6/15 LOC 11,300 11,300 1 Berks County PA Municipal Authority Revenue (Reading Hospital & Medical Center Project) TOB VRDO 0.020% 11/6/15 LOC 23,195 23,195 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.030% 11/6/15 11,300 11,300 21 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.030% 11/6/15 18,000 18,000 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.030% 11/6/15 8,000 8,000 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.030% 11/6/15 10,300 10,300 Emmaus PA General Authority Revenue VRDO 0.010% 11/6/15 LOC 2,500 2,500 Emmaus PA General Authority Revenue VRDO 0.010% 11/6/15 LOC 6,200 6,200 Emmaus PA General Authority Revenue VRDO 0.010% 11/6/15 LOC 8,700 8,700 1 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue TOB VRDO 0.020% 11/6/15 1,250 1,250 1 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue TOB VRDO 0.110% 11/6/15 3,875 3,875 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.020% 11/6/15 6,265 6,265 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.020% 11/6/15 6,535 6,535 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.040% 11/6/15 9,700 9,700 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.040% 11/6/15 10,535 10,535 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.040% 11/6/15 20,000 20,000 Philadelphia PA Gas Works Revenue VRDO 0.010% 11/6/15 LOC 6,350 6,350 Philadelphia PA School District GO VRDO 0.010% 11/6/15 LOC 13,100 13,100 177,105 Rhode Island (0.2%) Rhode Island Health & Educational Building Corp. Health Facilities Revenue (St. Antoine) VRDO 0.010% 11/6/15 LOC 6,715 6,715 Rhode Island Health & Educational Building Corp. Health Facilities Revenue (St. Antoine) VRDO 0.010% 11/6/15 LOC 3,370 3,370 Rhode Island Health & Educational Building Corp. Higher Education Facilities Revenue (Brown University) VRDO 0.010% 11/6/15 10,890 10,890 Rhode Island Health & Educational Building Corp. Higher Education Facilities Revenue (Brown University) VRDO 0.010% 11/6/15 18,125 18,125 39,100 South Carolina (1.1%) 2 Charleston County SC School District BAN 0.750% 3/1/16 68,445 68,583 Charleston County SC School District BAN 2.000% 5/4/16 49,565 50,008 Charleston County SC School District BAN 2.000% 5/4/16 24,105 24,320 1 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) TOB VRDO 0.010% 11/6/15 1,550 1,550 1 South Carolina Housing Finance & Development Authority Revenue TOB VRDO 0.020% 11/6/15 4,150 4,150 South Carolina Jobs Economic Development Authority Industrial Revenue (South Carolina Electric & Gas Co. Project) VRDO 0.030% 11/6/15 LOC 6,900 6,900 South Carolina Jobs Economic Development Authority Revenue (Heathwood Hall Episcopal School) VRDO 0.020% 11/6/15 LOC 6,700 6,700 1 South Carolina Public Service Authority Revenue TOB PUT 0.120% 11/25/15 LOC 20,115 20,115 University of South Carolina School of Medicine Educational Trust Healthcare Facilities Revenue VRDO 0.020% 11/6/15 LOC 3,635 3,635 185,961 South Dakota (0.2%) South Dakota Housing Development Authority Homeownership Mortgage Revenue VRDO 0.010% 11/6/15 19,345 19,345 South Dakota Housing Development Authority Homeownership Mortgage Revenue VRDO 0.010% 11/6/15 17,000 17,000 36,345 Tennessee (2.8%) Blount County & Alcoa & Maryville TN Industrial Development Board Revenue (Local Government Public Improvement) VRDO 0.020% 11/6/15 LOC 4,500 4,500 Blount County TN Public Building Authority Revenue (Local Government Public Improvement) VRDO 0.020% 11/6/15 17,500 17,500 Blount County TN Public Building Authority Revenue (Local Government Public Improvement) VRDO 0.020% 11/6/15 LOC 10,260 10,260 Hamilton County TN GO 5.000% 5/1/16 4,000 4,095 1 Knoxville TN Waste Water System Revenue TOB VRDO 0.020% 11/6/15 15,945 15,945 Memphis TN GO 4.000% 4/1/16 3,565 3,620 Metropolitan Government of Nashville & Davidson County TN GO CP 0.100% 6/12/16 25,000 25,000 1 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Vanderbilt University) TOB VRDO 0.020% 11/6/15 8,250 8,250 Montgomery County TN GO 4.500% 4/1/16 (Prere.) 2,330 2,370 1 Rutherford County TN Health & Educational Facilities Board Revenue (Ascension Health Credit Group) TOB VRDO 0.020% 11/6/15 6,250 6,250 Sevier County TN Public Building Authority Local Government Public Improvement Revenue VRDO 0.020% 11/6/15 22,900 22,900 Sevier County TN Public Building Authority Local Government Public Improvement Revenue VRDO 0.020% 11/6/15 LOC 4,400 4,400 22 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Sevier County TN Public Building Authority Local Government Public Improvement Revenue VRDO 0.080% 11/6/15 LOC 10,500 10,500 Shelby County TN GO 5.000% 4/1/16 (2) 1,630 1,662 Shelby County TN GO VRDO 0.010% 11/6/15 159,490 159,490 Tennessee GO CP 0.150% 11/2/15 7,473 7,473 Tennessee GO CP 0.090% 11/3/15 60,000 60,000 Tennessee GO CP 0.080% 11/4/15 15,000 15,000 Tennessee GO CP 0.130% 11/10/15 30,000 30,000 Tennessee GO CP 0.120% 11/17/15 25,000 25,000 Tennessee GO CP 0.060% 12/17/15 28,000 28,000 1 Tennessee School Bond Authority Higher Educational Facilities Revenue (2nd Program) TOB VRDO 0.020% 11/6/15 19,040 19,040 481,255 Texas (6.9%) 1 Austin TX Water & Wastewater System Revenue TOB VRDO 0.010% 11/6/15 LOC 16,790 16,790 Austin TX Water & Wastewater System Revenue VRDO 0.010% 11/6/15 LOC 4,870 4,870 1 Dallas TX Area Rapid Transit Sales Tax Revenue TOB VRDO 0.010% 11/6/15 5,500 5,500 1 Dallas TX Area Rapid Transit Sales Tax Revenue TOB VRDO 0.010% 11/6/15 18,145 18,145 1 Dallas TX Area Rapid Transit Sales Tax Revenue TOB VRDO 0.020% 11/6/15 LOC 19,220 19,220 1 Dallas TX Area Rapid Transit Sales Tax Revenue TOB VRDO 0.030% 11/6/15 12,465 12,465 Dallas TX Waterworks & Sewer System Revenue CP 0.030% 11/5/15 6,034 6,034 Fort Worth TX GO 4.000% 3/1/16 9,120 9,235 Fort Worth TX GO 5.000% 3/1/16 2,600 2,642 Fort Worth TX Independent School District GO 2.000% 2/15/16 11,980 12,042 Fort Worth TX Water & Sewer Revenue 3.000% 2/15/16 10,715 10,801 1 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) TOB VRDO 0.020% 11/6/15 LOC 58,395 58,395 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) VRDO 0.010% 11/2/15 1,200 1,200 1 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Texas Children’s Hospital) TOB VRDO 0.020% 11/2/15 11,000 11,000 1 Harris County TX GO TOB VRDO 0.020% 11/6/15 8,070 8,070 1 Harris County TX GO TOB VRDO 0.020% 11/6/15 (13) 11,600 11,600 1 Harris County TX GO TOB VRDO 0.020% 11/6/15 8,160 8,160 Harris County TX Health Facilities Development Corp. Revenue (Methodist Hospital System) VRDO 0.010% 11/2/15 2,000 2,000 Harris County TX Health Facilities Development Corp. Revenue (Methodist Hospital System) VRDO 0.010% 11/2/15 7,500 7,500 Harris County TX Metropolitan Transit Authority Revenue 5.000% 11/1/15 3,560 3,560 Harris County TX TAN 1.000% 2/29/16 20,000 20,059 1 Harris County TX Toll Road Revenue TOB VRDO 0.020% 11/6/15 (13) 5,200 5,200 1 Houston TX Airport System Revenue TOB VRDO 0.010% 11/6/15 12,000 12,000 Houston TX GO 5.000% 3/1/16 (Prere.) 1,990 2,021 Houston TX GO 5.000% 3/1/16 (Prere.) 5,960 6,055 1 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) TOB VRDO 0.020% 11/6/15 6,665 6,665 Houston TX TRAN 2.000% 6/30/16 20,000 20,224 1 Houston TX Utility System Revenue TOB VRDO 0.010% 11/6/15 LOC 15,140 15,140 1 Houston TX Utility System Revenue TOB VRDO 0.010% 11/6/15 12,240 12,240 1 Houston TX Utility System Revenue TOB VRDO 0.030% 11/6/15 17,540 17,540 Houston TX Utility System Revenue VRDO 0.010% 11/6/15 LOC 10,000 10,000 1 Hutto TX Independent School District GO TOB VRDO 0.020% 11/6/15 21,130 21,130 Lake Travis TX Independent School District GO 5.000% 2/15/16 (Prere.) 1,050 1,064 McKinney TX Independent School District GO 4.500% 2/15/16 (Prere.) 3,245 3,285 McKinney TX Independent School District GO 4.500% 2/15/16 (Prere.) 3,410 3,452 McKinney TX Independent School District GO 4.500% 2/15/16 (Prere.) 3,585 3,629 1 McKinney TX Independent School District GO TOB PUT 0.120% 11/25/15 LOC 10,055 10,055 1 North East TX Independent School District GO TOB VRDO 0.010% 11/6/15 31,305 31,305 1 North Texas Tollway Authority System Revenue TOB VRDO 0.020% 11/6/15 (13) 15,800 15,800 1 North Texas Tollway Authority System Revenue TOB VRDO 0.020% 11/6/15 (13) 6,000 6,000 1 North Texas Tollway Authority System Revenue TOB VRDO 0.070% 11/6/15 (13) 22,360 22,360 North Texas Tollway Authority System Revenue VRDO 0.010% 11/6/15 LOC 22,400 22,400 Northwest Texas Independent School District GO VRDO 0.020% 11/6/15 8,170 8,170 1 Pearland TX GO TOB VRDO 0.020% 11/6/15 LOC 10,045 10,045 1 Pearland TX Independent School District GO TOB VRDO 0.060% 11/6/15 9,000 9,000 Rockdale TX Independent School District GO 5.250% 2/15/16 (Prere.) 3,705 3,757 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/16 (Prere.) 10,000 10,120 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/16 (Prere.) 9,595 9,708 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.010% 11/6/15 14,465 14,465 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.020% 11/6/15 4,700 4,700 23 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) San Antonio TX Independent School District GO 1.250% 2/15/16 8,615 8,640 1 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Baylor Health Care System Project) TOB VRDO 0.120% 11/6/15 5,555 5,555 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Baylor Health Care System Project) VRDO 0.010% 11/6/15 LOC 21,100 21,100 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) VRDO 0.010% 11/6/15 LOC 55,000 55,000 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) VRDO 0.010% 11/6/15 LOC 43,900 43,900 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) VRDO 0.010% 11/6/15 LOC 38,305 38,305 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (Texas Health Resources) 5.000% 2/15/16 4,500 4,562 Tarrant County TX Health Facilities Development Corp. Hospital Revenue (Cook Children’s Medical Center Project) VRDO 0.010% 11/6/15 9,540 9,540 Texas (Veterans Housing Assistance Program) GO VRDO 0.010% 11/6/15 55,255 55,255 Texas Department of Housing & Community Affairs Single Mortgage Revenue VRDO 0.020% 11/6/15 34,015 34,015 1 Texas GO TOB VRDO 0.010% 11/6/15 29,510 29,510 1 Texas GO TOB VRDO 0.030% 11/6/15 7,900 7,900 Texas GO VRDO 0.010% 11/6/15 51,475 51,475 Texas Public Finance Authority GO CP 0.030% 11/17/15 15,000 15,000 Texas Transportation Commission Mobility Fund GO 5.000% 4/1/16 (Prere.) 30,010 30,606 1 Texas Transportation Commission Mobility Fund GO TOB VRDO 0.010% 11/6/15 14,005 14,005 1 Texas Transportation Commission Mobility Fund GO TOB VRDO 0.020% 11/6/15 20,410 20,410 Texas Transportation Commission Mobility Fund GO VRDO 0.010% 11/6/15 27,800 27,800 Texas Transportation Commission Revenue 5.000% 4/1/16 (Prere.) 1,645 1,677 1 Texas Transportation Commission Revenue TOB VRDO 0.010% 11/6/15 20,180 20,180 1 Texas Transportation Commission Revenue TOB VRDO 0.020% 11/6/15 13,660 13,660 Texas Water Development Board Revenue 5.000% 7/15/16 1,400 1,447 1 Texas Water Development Board Revenue TOB VRDO 0.010% 11/6/15 10,940 10,940 Trinity River Authority of Texas Central Regional Wastewater System Revenue CP 0.130% 11/19/15 15,000 15,000 1 University of Texas Permanent University Fund Revenue TOB VRDO 0.010% 11/6/15 12,560 12,560 University of Texas System Revenue Financing System Revenue VRDO 0.010% 11/6/15 71,935 71,935 Waco TX Health Facilities Development Corp. Revenue (Hillcrest Health System, Inc.) 5.000% 8/1/16 (Prere.) 1,475 1,525 1,188,320 Utah (0.8%) Emery County UT Pollution Control Revenue (PacifiCorp Projects) VRDO 0.020% 11/6/15 LOC 12,500 12,500 Murray UT Hospital Revenue (IHC Health Services) VRDO 0.010% 11/6/15 50,000 50,000 1 Utah County UT Hospital Revenue (IHC Health Services, Inc.) TOB VRDO 0.020% 11/6/15 11,670 11,670 1 Utah Housing Corp. Single Family Mortgage Revenue TOB VRDO 0.530% 11/6/15 640 640 Utah Housing Finance Agency Single Family Mortgage Revenue VRDO 0.020% 11/6/15 4,805 4,805 Utah Housing Finance Agency Single Family Mortgage Revenue VRDO 0.080% 11/6/15 2,300 2,300 1 Utah Transit Authority Sales Tax Revenue TOB VRDO 0.010% 11/6/15 10,690 10,690 1 Utah Transit Authority Sales Tax Revenue TOB VRDO 0.010% 11/6/15 16,770 16,770 1 Utah Transit Authority Sales Tax Revenue TOB VRDO 0.020% 11/6/15 3,300 3,300 1 Utah Transit Authority Sales Tax Revenue TOB VRDO 0.060% 11/6/15 9,720 9,720 Utah Water Finance Agency Revenue VRDO 0.020% 11/6/15 9,730 9,730 132,125 Vermont (0.3%) Vermont Educational & Health Buildings Financing Agency Hospital Revenue (Fletcher Allen Health Care Project) VRDO 0.010% 11/6/15 LOC 36,060 36,060 Vermont Municipal Bond Bank Revenue 5.000% 12/1/15 (Prere.) 1,000 1,004 Vermont Municipal Bond Bank Revenue 5.000% 12/1/15 (Prere.) 2,070 2,078 Vermont Municipal Bond Bank Revenue 5.000% 12/1/15 (Prere.) 2,065 2,073 Vermont Municipal Bond Bank Revenue 5.000% 12/1/15 (Prere.) 1,935 1,943 43,158 Virginia (1.7%) Capital Beltway Funding Corp. Virginia Toll Revenue (I-anes Project) VRDO 0.010% 11/6/15 LOC 10,000 10,000 Capital Region Airport Commission Virginia Passenger Facility Charge Revenue VRDO 0.050% 11/6/15 LOC 12,750 12,750 Fairfax County VA GO 4.000% 10/1/16 21,060 21,770 Fairfax County VA Industrial Development Authority Hospital Revenue (Inova Health System Hospital Project) VRDO 0.020% 11/6/15 24,150 24,150 Hampton VA GO 5.000% 1/15/16 3,275 3,307 1 Hampton VA Roads Sanitation District Wastewater Revenue TOB VRDO 0.010% 11/6/15 18,815 18,815 Hanover County VA Economic Development Authority Revenue (Bon Secours Health System Inc.) VRDO 0.010% 11/6/15 LOC 14,300 14,300 1 Newport News VA GO TOB VRDO 0.020% 11/6/15 10,600 10,600 Norfolk VA GO VRDO 0.010% 11/6/15 22,910 22,910 24 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Stafford County VA Industrial Development Authority Revenue (VML/VACo Commonwealth Loan Program) VRDO 0.020% 11/6/15 LOC 2,220 2,220 1 University of Virginia Revenue TOB VRDO 0.010% 11/6/15 22,245 22,245 Virginia Beach VA GO 5.000% 3/1/16 2,160 2,194 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/16 5,000 5,060 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/16 1,000 1,039 1 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) TOB VRDO 0.010% 11/6/15 12,000 12,000 Virginia College Building Authority Revenue (Liberty University) (Extendible) CP 0.190% 5/1/16 32,500 32,500 1 Virginia Commonwealth Transportation Board Revenue TOB VRDO 0.020% 11/6/15 3,000 3,000 1 Virginia Housing Development Authority Commonwealth Mortgage Revenue TOB VRDO 0.030% 11/6/15 5,000 5,000 Virginia Public Building Authority Public Facilities Revenue VRDO 0.010% 11/6/15 49,800 49,800 Virginia Public School Authority Revenue 5.000% 4/15/16 3,910 3,994 1 Virginia Resources Authority Clean Water Revenue (State Revolving Fund) TOB VRDO 0.010% 11/6/15 8,900 8,900 1 Virginia Resources Authority Clean Water Revenue (State Revolving Fund) TOB VRDO 0.010% 11/6/15 9,490 9,490 296,044 Washington (1.8%) 1 Central Puget Sound WA Regional Transit Authority Sales & Use Tax Revenue TOB VRDO 0.020% 11/2/15 9,195 9,195 1 Central Puget Sound WA Regional Transit Authority Sales & Use Tax Revenue TOB VRDO 0.020% 11/6/15 2,885 2,885 Chelan County WA Public Utility District No. 1 Consolidated System Revenue VRDO 0.010% 11/6/15 25,350 25,350 1 Grant County WA Public Utility District No. 2 Electric System Revenue (Wanapum Hydroelectric Development Revenue) TOB VRDO 0.010% 11/2/15 LOC 8,000 8,000 1 King County WA Sewer Revenue TOB VRDO 0.010% 11/6/15 2,100 2,100 1 Northwest Energy Washington Electric Revenue (Columbia Generating Station) TOB VRDO 0.020% 11/6/15 2,750 2,750 1 Seattle WA Drain & Wastewater Revenue TOB VRDO 0.010% 11/6/15 9,815 9,815 1 Seattle WA Drain & Wastewater Revenue TOB VRDO 0.010% 11/6/15 19,300 19,300 Tacoma WA Housing Authority Revenue (Sunset Apartment Projects) VRDO 0.030% 11/6/15 LOC 13,100 13,100 Tacoma WA School District No. 10 (Pierce County) GO 1.000% 12/1/15 16,025 16,036 1 Washington GO TOB VRDO 0.010% 11/6/15 10,370 10,370 1 Washington GO TOB VRDO 0.010% 11/6/15 14,945 14,945 1 Washington GO TOB VRDO 0.020% 11/6/15 5,100 5,100 1 Washington GO TOB VRDO 0.020% 11/6/15 4,700 4,700 1 Washington GO TOB VRDO 0.020% 11/6/15 2,000 2,000 1 Washington Health Care Facilities Authority Revenue (Children’s Hospital & Regional Medical Center) TOB VRDO 0.030% 11/6/15 18,100 18,100 1 Washington Health Care Facilities Authority Revenue (Providence Health & Services) TOB VRDO 0.010% 11/6/15 12,475 12,475 1 Washington Health Care Facilities Authority Revenue (Providence Health & Services) TOB VRDO 0.010% 11/6/15 8,610 8,610 Washington Health Care Facilities Authority Revenue (Providence Health & Services) VRDO 0.040% 11/6/15 73,250 73,250 Washington Higher Education Facilities Authority Revenue (Seattle University) VRDO 0.010% 11/6/15 LOC 14,765 14,765 Washington Higher Education Facilities Authority Revenue (Whitman College Project) VRDO 0.010% 11/6/15 13,700 13,700 Washington Housing Finance Commission Multi-Family Housing Revenue (New Haven Apartments Project) VRDO 0.020% 11/6/15 LOC 4,000 4,000 Washington Housing Finance Commission Multi-Family Housing Revenue (Vintage at Silverdale Senior Living Project) VRDO 0.030% 11/6/15 LOC 14,880 14,880 Washington Housing Finance Commission Nonprofit Revenue (The Overlake School Project) VRDO 0.020% 11/6/15 LOC 4,700 4,700 Washington Housing Finance Commission Nonprofit Revenue (The Overlake School Project) VRDO 0.020% 11/6/15 LOC 3,870 3,870 313,996 West Virginia (0.5%) West Virginia Hospital Finance Authority Hospital Revenue (Cabell Huntington Hospital Inc.) VRDO 0.020% 11/6/15 LOC 8,800 8,800 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) VRDO 0.010% 11/6/15 LOC 77,640 77,640 86,440 Wisconsin (3.9%) Central Brown County WI Water Authority Water System Revenue 5.000% 12/1/15 (Prere.) 1,275 1,280 Madison WI GO 3.000% 10/1/16 10,090 10,337 Madison WI Metropolitan School District TRAN 2.000% 9/8/16 52,500 53,249 Milwaukee WI (Extendible) CP 0.090% 6/6/16 20,000 20,000 Milwaukee WI (Extendible) CP 0.110% 6/27/16 25,000 25,000 Milwaukee WI RAN 2.000% 6/30/16 19,500 19,728 Milwaukee WI Redevelopment Authority Redevelopment Lease Revenue (University Wisconsin Kenilworth Project) VRDO 0.010% 11/6/15 LOC 5,490 5,490 25 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Racine WI GO 2.000% 8/15/16 2,500 2,505 University of Wisconsin Hospitals & Clinics Authority Revenue VRDO 0.010% 11/6/15 LOC 27,675 27,675 1 Wisconsin Annual Appropriation Revenue TOB VRDO 0.020% 11/6/15 11,085 11,085 Wisconsin Department of Transportation Revenue CP 0.100% 2/2/16 17,500 17,500 Wisconsin GO 4.000% 5/1/16 5,000 5,094 Wisconsin GO 5.000% 5/1/16 1,000 1,023 Wisconsin GO 5.000% 5/1/16 9,500 9,727 Wisconsin GO 5.000% 5/1/16 5,025 5,145 Wisconsin GO 5.000% 5/1/16 4,600 4,710 Wisconsin GO CP 0.080% 6/27/16 12,500 12,500 Wisconsin GO CP 0.080% 7/2/16 25,000 25,000 Wisconsin GO CP 0.090% 7/2/16 50,000 50,000 Wisconsin GO CP 0.090% 7/3/16 27,200 27,200 Wisconsin GO CP 0.090% 7/4/16 25,000 25,000 Wisconsin GO CP 0.090% 7/9/16 83,372 83,372 Wisconsin GO CP 0.090% 7/10/16 63,082 63,082 Wisconsin GO CP 0.090% 7/16/16 12,500 12,500 1 Wisconsin GO TOB VRDO 0.010% 11/6/15 18,825 18,825 1 Wisconsin Health & Educational Facilities Authority Revenue (Ascension Health Credit Group) TOB VRDO 0.020% 11/6/15 750 750 Wisconsin Health & Educational Facilities Authority Revenue (Gundersen Lutheran) VRDO 0.020% 11/6/15 LOC 22,000 22,000 Wisconsin Health & Educational Facilities Authority Revenue (Hospital Sisters Services Inc. Obligated Group) 5.000% 11/15/15 1,400 1,402 Wisconsin Health & Educational Facilities Authority Revenue (Medical College Wisconsin) VRDO 0.010% 11/6/15 LOC 16,000 16,000 1 Wisconsin Housing & Economic Development Authority Home Ownership Revenue TOB VRDO 0.070% 11/6/15 1,590 1,590 Wisconsin Housing & Economic Development Authority Home Ownership Revenue VRDO 0.020% 11/6/15 50,900 50,900 Wisconsin Housing & Economic Development Authority Home Ownership Revenue VRDO 0.020% 11/6/15 14,100 14,100 Wisconsin Housing & Economic Development Authority Multi-Family Revenue VRDO 0.010% 11/6/15 23,115 23,115 666,884 Wyoming (0.1%) Converse County WY Pollution Control Revenue (PacifiCorp Projects) VRDO 0.010% 11/6/15 LOC 16,000 16,000 Sweetwater County WY Pollution Control Revenue (PacifiCorp Projects) VRDO 0.020% 11/2/15 LOC 8,100 8,100 24,100 Total Tax-Exempt Municipal Bonds (Cost $17,004,830) 17,004,830 26 Tax-Exempt Money Market Fund Market Value • Coupon Shares ($000) Temporary Cash Investment (4.7%) Money Market Fund (4.7%) 4 Vanguard Municipal Cash Management Fund (Cost $806,572) 0.019% 806,572,152 806,572 Total Investments (103.4%) (Cost $17,811,402) 17,811,402 Amount ($000) Other Assets and Liabilities (-3.4%) Other Assets Investment in Vanguard 1,586 Receivables for Investment Securities Sold 20,275 Receivables for Accrued Income 18,992 Receivables for Capital Shares Issued 45,483 Other Assets 14,950 Total Other Assets 101,286 Liabilities Payables for Investment Securities Purchased (649,544) Payables for Capital Shares Redeemed (21,322) Payables for Distributions (4) Payables to Vanguard (20,225) Total Liabilities (691,095) Net Assets (100%) Applicable to 17,219,622,430 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 17,221,593 Net Asset Value Per Share $1.00 At October 31, 2015, net assets consisted of: Amount ($000) Paid-in Capital 17,221,572 Undistributed Net Investment Income 21 Accumulated Net Realized Gains — Net Assets 17,221,593 • See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2015, the aggregate value of these securities was $5,039,348,000, representing 29.3% of net assets. 2 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of October 31, 2015. 3 Adjustable-rate security. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A key to abbreviations and other references follows the Statement of Net Assets. See accompanying Notes, which are an integral part of the Financial Statements. 27 Tax-Exempt Money Market Fund Key to Abbreviations ARS—Auction Rate Security. BAN—Bond Anticipation Note. COP—Certificate of Participation. CP—Commercial Paper. FR—Floating Rate. GAN—Grant Anticipation Note. GO—General Obligation Bond. PILOT – Payments in Lieu of Taxes. PUT—Put Option Obligation. RAN—Revenue Anticipation Note. TAN—Tax Anticipation Note. TOB—Tender Option Bond. TRAN—Tax Revenue Anticipation Note. VRDO—Variable Rate Demand Obligation. VRDP—Variable Rate Demand Preferred. (ETM)—Escrowed to Maturity. (Prere.)—Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) AGC (Assured Guaranty Corporation). (13) BHAC (Berkshire Hathaway Assurance Corporation). (14) NPFG (National Public Finance Guarantee Corporation). (15) BAM (Build America Mutual Assurance Company). (16) MAC (Municipal Assurance Corporation). (17) RAA (Radian Asset Assurance Inc.). The insurance does not guarantee the market value of the municipal bonds. LOC—Scheduled principal and interest payments are guaranteed by bank letter of credit. 28 Tax-Exempt Money Market Fund Statement of Operations Year Ended October 31, 2015 ($000) Investment Income Income Interest 1 14,418 Total Income 14,418 Expenses The Vanguard Group—Note B Investment Advisory Services 3,533 Management and Administrative 18,534 Marketing and Distribution 4,090 Custodian Fees 175 Auditing Fees 29 Shareholders’ Reports 276 Trustees’ Fees and Expenses 12 Total Expenses 26,649 Expense Reduction—Note B (14,003) Net Expenses 12,646 Net Investment Income 1,772 Realized Net Gain (Loss) on Investment Securities Sold 27 Net Increase (Decrease) in Net Assets Resulting from Operations 1,799 1 Interest income from an affiliated company of the fund was $286,000. Statement of Changes in Net Assets Year Ended October 31, 2015 2014 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 1,772 1,791 Realized Net Gain (Loss) 27 (10) Net Increase (Decrease) in Net Assets Resulting from Operations 1,799 1,781 Distributions Net Investment Income (1,751) (1,791) Realized Capital Gain — — Total Distributions (1,751) (1,791) Capital Share Transactions (at $1.00 per share) Issued 16,617,253 16,146,472 Issued in Lieu of Cash Distributions 1,697 1,737 Redeemed (16,790,319) (16,874,230) Net Increase (Decrease) from Capital Share Transactions (171,369) (726,021) Total Increase (Decrease) (171,321) (726,031) Net Assets Beginning of Period 17,392,914 18,118,945 End of Period 1 17,221,593 17,392,914 1 Net Assets—End of Period includes undistributed (overdistributed) net investment income of $21,000 and $0. See accompanying Notes, which are an integral part of the Financial Statements. 29 Tax-Exempt Money Market Fund Financial Highlights For a Share Outstanding Year Ended October 31, Throughout Each Period 2015 2014 2013 2012 2011 Net Asset Value, Beginning of Period $1.00 $1.00 $1.00 $1.00 $1.00 Investment Operations Net Investment Income .0001 .0001 .0002 .0004 .001 Net Realized and Unrealized Gain (Loss) on Investments — Total from Investment Operations .0001 .0001 .0002 .0004 .001 Distributions Dividends from Net Investment Income (.0001) (.0001) (.0002) (.0004) (.001) Distributions from Realized Capital Gains — Total Distributions (.0001) (.0001) (.0002) (.0004) (.001) Net Asset Value, End of Period $1.00 $1.00 $1.00 $1.00 $1.00 Total Return 1 0.01% 0.01% 0.02% 0.04% 0.09% Ratios/Supplemental Data Net Assets, End of Period (Millions) $17,222 $17,393 $18,119 $17,004 $17,593 Ratio of Expenses to Average Net Assets 0.07% 2 0.09% 2 0.13% 2 0.16% 0.17% Ratio of Net Investment Income to Average Net Assets 0.01% 0.01% 0.02% 0.04% 0.09% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 The ratio of total expenses to average net assets before an expense reduction was 0.15% in 2015, 0.16% in 2014, and 0.16% in 2013. See Note B in the Notes to Financial Statements. See accompanying Notes, which are an integral part of the Financial Statements. 30 Tax-Exempt Money Market Fund Notes to Financial Statements Vanguard Tax-Exempt Money Market Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in debt instruments of many municipal issuers; the issuers’ abilities to meet their obligations may be affected by economic and political developments in a specific state or region. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. investment companies. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation : Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Securities are valued at amortized cost, which approximates market value. Investments in Vanguard Municipal Cash Management Fund are valued at that fund’s net asset value. 2. Federal Income Taxes : The fund intends to continue to qualify as a regulated investment company and distribute all of its income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (October 31, 2012–2015), and has concluded that no provision for federal income tax is required in the fund’s financial statements. 3. Distributions : Distributions from net investment income are declared daily and paid on the first business day of the following month. 4. Credit Facility : The fund and certain other funds managed by The Vanguard Group (“Vanguard”) participate in a $3 billion committed credit facility provided by a syndicate of lenders pursuant to a credit agreement that may be renewed annually; each fund is individually liable for its borrowings, if any, under the credit facility. Borrowings may be utilized for temporary and emergency purposes, and are subject to the fund’s regulatory and contractual borrowing restrictions. The participating funds are charged administrative fees and an annual commitment fee of 0.06% of the undrawn amount of the facility; these fees are allocated to the funds based on a method approved by the fund’s board of trustees and included in Management and Administrative expenses on the fund’s Statement of Operations. Any borrowings under this facility bear interest at a rate equal to the higher of the federal funds rate or LIBOR reference rate plus an agreed-upon spread. The fund had no borrowings outstanding at October 31, 2015, or at any time during the period then ended. 5. Other : Interest income includes income distributions received from Vanguard Municipal Cash Management Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B . In accordance with the terms of a Funds’ Service Agreement (the “FSA”) between Vanguard and the fund, Vanguard furnishes to the fund investment advisory, corporate management, administrative, marketing, and distribution services at Vanguard’s cost of operations (as defined by the FSA). These costs of operations are allocated to the fund based on methods and guidelines approved by the board of trustees. Vanguard does not require reimbursement in the current period for certain costs of operations (such as deferred compensation/benefits and risk/insurance costs); the fund’s liability for these costs of operations is included in Payables to Vanguard on the Statement of Net Assets. Upon the request of Vanguard, the fund may invest up to 0.40% of its net assets as capital in Vanguard. At October 31, 2015, the fund had contributed to Vanguard capital in the amount of $1,586,000, representing 0.01% of the fund’s net assets and 0.63% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and employees, respectively, of Vanguard. Vanguard and the board of trustees have agreed to temporarily limit certain net operating expenses in excess of the fund’s daily yield in order to maintain a zero or positive yield for the fund. Vanguard and the board of trustees may terminate the temporary expense limitation at any time. For the year ended October 31, 2015, Vanguard’s expenses were reduced by $14,003,000 (an effective annual rate of 0.08% of the fund’s average net assets); the fund is not obligated to repay this amount to Vanguard. 31 Tax-Exempt Money Market Fund C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
